 F.W.I.L. LUNDY BROS. RESTAURANT, INC.415F.W.I.L. Lundy Bros. Restaurant, Inc. and NewYork Hotel and Motel Trades Council, AFL-CIO. Cases 29-CA-6940, 29-CA-7042, and29-CA-71311March 13, 1980DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, ANDTRUESDALEOn November 13, 1979, Administrative LawJudge Marion C. Ladwig issued the attached Deci-sion in this proceeding. Thereafter, the ChargingParty filed exceptions and a supporting brief.2Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge andto adopt his recommended Order, as modifiedherein.The sole issue raised by the Charging Party's ex-ceptions and brief is the Administrative LawJudge's failure to issue a bargaining order. TheCharging Party argues that the unfair labor prac-tices committed by the Respondent have preventedthe holding of an unfettered election which couldserve as a true determination of the employees' de-sires concerning union representation, and that,even in the absence of a majority showing, a bar-gaining order is the only effective remedy.The Administrative Law Judge agreed with theCharging Party's characterization of the Respon-dent's activities, calling this an "exceptional" casemarked by "outrageous" and "pervasive" unfairlabor practices. N.L.R.B. v. Gissel Packing Co.,Inc., 395 U.S. 575, 613 (1969). He summarized theRespondent's extensive unfair labor practices, andstated that the Respondent clearly "flaunted theAct," particularly in its summary discharge of theorganizing committee in a meeting of employeesthe day after the election.In analyzing the Charging Party's request for abargaining order, the Administrative Law Judgeclosely examined the Board's decision in UnitedDairy Farmers Cooperative Association, 242 NLRBNo. 179 (1979), in which the Board considered theThese cases were consolidated with Case 29-RC-4435 for hearingbefore the Administrative Law Judge. The Administrative Law Judgefound that the election in Case 29 RC-4435 must be set aside and a newelection held, and severed that case and transferred it to the Regional Di-rector for Region 29 for further processing2 The Charging Party's request for oral argument is hereby denied, as,in our opinion, the record in this case, including the exceptions and brief,adequately presents the issues and positions of the parties.248 NLRB No. 57issuance of remedial bargaining orders absent aprior showing of union majority status in cases in-volving flagrant unfair labor practices. He notedthat in United Dairy Chairman Fanning andMember Jenkins stated that they would issue suchan order; Member Penello took the position thatthe Board lacks the statutory authority to issue abargaining order in the absence of a majorityshowing; and former Member Murphy andMember Truesdale stated that, although the Board"may well" have the authority to do so, it shouldalways balance the interest of preventing outra-geous unfair labor practices with the principle ofmajority rule. In that case, former MemberMurphy and Member Truesdale found that itwould be less destructive of the Act to devise ex-traordinary remedies which would tend to restorean atmosphere giving employees a choice for oragainst union representation, rather than "risk ne-gating that choice altogether by imposing a bar-gaining representative" on the employees. 242NLRB No. 179, supra. The Administrative LawJudge also noted that former Member Murphy andMember Truesdale did not state that they wouldnever impose a bargaining order in the absence of amajority showing:As experience dictates, we will continue tobalance these competing interests. It may bethat in some case the facts will show that theatmosphere has become so poisoned as to pre-clude any reasonable likelihood of ever hold-ing an election in which we can place anyconfidence, even if extraordinary remedieswere employed.3The Administrative Law Judge specifically foundthat this is such a case.However, the Administrative Law Judge refusedto issue the requested bargaining order because amajority of the Board has not made the determina-tion (1) whether the Board's remedial authority in-cludes the authority to issue a bargaining orderabsent a prior showing of majority support, and (2)whether the Board will exercise its discretion in anextreme case such as this one to issue such anorder. He deferred to the Board's judgment as tothe issuance of the bargaining order, and recom-mended a broad cease-and-desist order along withseveral of the extraordinary remedies ordered bythe Board in United Dairy. 4We will not issue the requested bargaining orderin this case based on the Board's decision in UnitedDairy. The Administrative Law Judge consideredthe Board's decision in United Dairy, but expressly3 242 NLRB No 179, supra,. fn II' As discussed below, we shall adopt the Administrative Law Judge'srecommended Order with certain modifications 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDdeferred to the Board's judgment on the questionsof the Board's authority to issue the bargainingorder and the Board's policy for doing so. Accord-ingly, we must state the basis for our refusal.Member Penello, as expressed in United Dairy,takes the position that the Board has no authorityunder the Act to issue a bargaining order in the ab-sence of a majority showing. He finds that the issu-ance of such an order would violate the principleof majority rule which is at the very heart of theAct.Member Truesdale adheres to his position inUnited Dairy. In so doing, on the facts of this casehe finds that, in the absence of a prior showing ofmajority support for the Union, it is less destruc-tive of the Act's purposes for a second election tobe conducted here than it is to risk negating em-ployee choice entirely by imposing a bargainingrepresentative upon the employees. Additionally,he adopts the Administrative Law Judge's recom-mended Order providing for certain extraordinaryremedies, as modified herein.Member Jenkins, for reasons discussed morefully in his dissent in United Dairy, finds that theBoard has the authority to issue a bargaining orderin cases marked by pervasive unfair labor practices,and he would do so in this case.Accordingly, we have decided not to issue a bar-gaining order in the instant case, inasmuch as thereis no showing that the Union here previously en-joyed majority support in the unit. We shall, how-ever, adopt the Administrative Law Judge's recom-mended Order with the following modifications.5The Administrative Law Judge, in paragraph2(d) of his recommended Order, provided that theRespondent shall have the notice read to its em-ployees, either by Owner Thiele or ManagerBryce, or provide facilities and permit a Boardagent to read the notice to the employees. BecauseOwner Thiele and Manager Bryce committed nu-merous unfair labor practices by their speeches atemployee meetings, we will not allow the Respon-' Member Jenkins agrees with and adopts the remedies set forth, al-though he would also grant a bargaining order under the facts of thiscase.Member Penello does not agree with the full extent of themeasuresordered by Members Jenkins and Truesdale. The Administrative LawJudge based his recommended Order of those remedies on the Board'sOrder in United Dairy Farmers Cooperative Association, supra. As MemberPenello noted in his opinion in that case, these provisions originated in acontempt adjudication issued by the United States Court of Appeals forthe Second Circuit in NL.R.B. v. J P Stevens & Co., Inc., er al., 563F.2d 8 (1977), cert. denied 434 U.S. 1064 (1978). In imposing the reme-dies in J P. Stevens, the Second Circuit noted that the company had beeninvolved in 17 prior Board and court cases, and that this was not the firsttime it had been found in civil contempt. The court termed that respon-dent "the 'most notorious recidivist' in the field of labor law." 563 F.2dat 13 While extraordinary remedies are clearly appropriate in the cir-cumstances presented here, Member Penello does not believe that 11 ofthese contempt remedies should be indiscriminately adopted in Boardcases, particularly where the respondent has no history of recidivismdent the option of having a Board agent read thisnotice to the employees, but will order that it beread by either Owner Thiele or Manager Bryce."As it is clear that Respondent's unlawful cam-paign emanated from the top, so, too, must reassur-ances that this campaign will end come from thetop." United Dairy, 242 NLRB No. 179, supra, fn.14. Accordingly, we shall require that the Board beafforded a reasonable opportunity to provide forthe attendance of a Board agent.Referring to "the possible unduly harsh effect onthe Respondent's business," the AdministrativeLaw Judge expressly omitted the United Dairyremedy of requiring the Respondent to publish inthe local newspapers of general circulation a copyof the notice "two times per week for a period of 4weeks." We will add this requirement to the rec-ommended Order. This measure is a necessary partof the remedy because it serves to "emphatically...inform employees of their Section 7 rights andassure employees that Respondent will respectthose rights." United Dairy, supra. Any resultinghardship to Respondent's business is, as the Admin-istrative Law Judge noted, merely speculative, and,in any event, it is only proper that the burden beshouldered by Respondent, the wrongdoer, ratherthan by the injured employees.In all other respects, we adopt the Administra-tive Law Judge's recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, F.W.I.L.Lundy Bros. Restaurant, Inc., Brooklyn, NewYork, its officers, agents, successors, and assigns,shall take the action set forth in the said recom-mended Order, as so modified:1. Substitute the following for paragraph 2(d):"(d) At such reasonable time after entry of thisOrder as the Board may request, convene duringworking time, and by departments and shifts if nec-essary, all employees at the restaurant and, at itsoption, have the attached notice marked 'Appen-dix' read to the employees by either Owner Thieleor Manager Bryce. The Board shall be afforded areasonable opportunity to provide for the atten-dance of a Board agent."2. Insert the fol;owing as paragraph 2(e) and re-letter the remaining paragraphs accordingly:"(e) Publish in local newspapers of general circu-lation copies of the attached notice marked 'Ap-pendix.' Such notice shall be published twiceweekly for a period of 4 weeks."3. Substitute the attached notice for that of theAdministrative Law Judge. F.W.I.L. LUNDY BROS. RESTAURANT, INC.417APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT discharge, suspend, transferto a less desirable work station, or otherwisediscriminate against employees for supportingNew York Hotel and Motel Trades Council,AFL-CIO, or any other union.WE WILL NOT threaten to close the restau-rant if the Union is voted in.WE WILL NOT hold up union organizers toridicule and scorn, or threaten to find a way todischarge them.WE WILL NOT tell employees not to discussthe Union during nonworktime in nonworkareas on the premises of the restaurant.WE WILL NOT threaten to discharge employ-ees for supporting the Union.WE WILL NOT coercively question employ-ees about union support or union activities.WE WILL NOT create the impression thatemployees' union activities and union meetingsare under surveillance.WE WILL NOT threaten to take reprisalsagainst employees or to take away overtime,allowances, or other benefits if the Unioncomes in.WE WILL NOT circulate, or urge employeesto sign, a petition to have an employee dis-charged for organizing the Union.WE WILL NOT distribute, or permit the dis-tribution of, during worktime, any antiunionpamphlet threatening to close the restaurant orto take away benefits if the Union is voted in.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exer-cise of their right to self-organization, to form,join, or assist New York Hotel and MotelTrades Council, AFL-CIO, or any otherunion, to bargain collectively through repre-sentatives of their own choosing, and toengage in other concerted activities for thepurposes of collective bargaining or othermutual aid or protection, or to refrain from theexercise of any or all such activity.WE WILL offer Juan Diaz, Ernest Lawson,Herbert Lindsay, Cyril Murray, Daniel Rosen-berg, Edward St. Vil, Edmundo Sanchez, andDerman Spence immediate and full reinstate-ment to their former jobs or, if their jobs nolonger exist, to substantially equivalent posi-tions, without prejudice to their seniority orother rights and privileges previously enjoyed,and make them whole for any loss of earningsor other benefits resulting from their dis-charge, or from any suspension or transfer,plus interest.WE WILL send all our employees copies ofthis notice; WE WILL read this notice to allour employees; and WE WILL publish copies ofthis notice in local newspapers twice weeklyfor a period of 4 weeks.WE WILL, upon request of the Union within1 year, send the Union a list of the names andaddresses of all current employees.WE WILL, immediately upon request, grantthe Union and its representatives, for postingof union notices, reasonable access to our bul-letin boards and all places where we post no-tices.WE WILL, immediately upon request, grantthe Union and its representatives reasonableaccess to our restaurant to give employees theUnion's views on unionization, orally and inwriting, during breaks, mealtimes, and othernonwork periods.WE WILL, if we speak to any employees in agroup on the question of union representation,give the Union reasonable notice, permit twounion representatives an opportunity to be pre-sent, and, upon request, give one of themequal time and facilities to reply.WE WILL, if the Board schedules anotherelection in which the Union is a participant,permit, upon request, at least two union repre-sentatives to speak to employees for 30 min-utes on working time, not more than 10 work-ing days nor less than 48 hours before the elec-tion.WE WILL apply the four paragraphs immdia-tely above for a period of 2 years from thedate of this notice or until the Board's Region-al Director certifies the results of a new elec-tion, whichever comes first.All our employees have the right to join NewYork Hotel and Motel Trades Council, AFL-CIO.or any other union, or to refrain from doing so.F.W.I.L. LUNDY BROS. RESTAU-RANT, INC. 418DECISIONS OF NATIONAL LABOR RELATIONS BOARDDECISIONSTATEMENT OF THE CASEMARION C. LADWIG, Administrative Law Judge:These consolidated cases were heard in Brooklyn, NewYork, on July 18-20 and 24-26,1979.1 The charges werefiled by New York Hotel and Motel Trades Council,AFL-CIO, herein called the Union, on January 15, Feb-ruary 26 (amended on March 12), and April 11, andcomplaints were issued on March 5, March 30 (amendedat the hearing), and May 31, respectively. The petition inthe representation case was filed on December 19, a con-sent election agreement was signed on March 16, and anelection was conducted on April 5. Excluding I voidballot and 18 challenged ballots (insufficient in number toaffect the results of the election), the vote was 44 for,and 68 against, union representation. On July 11, thecomplaint cases were consolidated for hearing with cer-tain timely objections filed by the Union in the represen-tion case.The primary issues include whether F.W.I.L. LundyBros. Restaurant, Inc., herein called the Company or theRespondent,2(a) made repeated threats to close the res-taurant to dissuade union support; (b) discriminatedagainst the three union committeemen who led the orga-nizing, held them up to ridicule and scorn, and, I dayafter the election-before an assembled group of employ-ees-unlawfully discharged all three of them, togetherwith a fourth employee whose photograph taken withthem had appeared in the union newspaper; (c) discri-minatorily discharged four other union supporters; (d)threatened to discharge union organizers and other em-ployees for supporting the Union; (e) threatened reprisalsand the loss of overtime, allowances, and other benefits;(f) engaged in repeated coercive interrogation; (g) cre-ated the impression of surveillance of union activities andmeetings; (h) instituted an unlawful rule prohibiting dis-cussion of the Union on the premises of the restaurant;(i) urged employees to sign an antiunion petition; and (j)distributed a coercive antiunion pamphlet, threateningthe closing of the restaurant and the loss of jobs andprivileges, all in violation of Section 8(a)(1) and (3) ofthe National Labor Relations Act; and (k) also engagedin other misconduct interfering with a free choice in theelection.The Company denies committing any unfair laborpractices. The General Counsel contends that the Com-pany committed such "outrageous" and "pervasive"unfair labor practices to undercut the Union's organiza-tional drive at the restaurant that certain extraordinaryremedies, delineated in United Dairy Farmers CooperativeAssociation, 242 NLRB No. 179 (1979), are necessary asthey were there to counteract the effects of the cam-paign of lawlessness. The Union contends that "A bar-gaining order must be part of any meaningful remedydue to the flagrant and pervasive unfair labor practices."Upon the entire record, including my observation ofthe demeanor of the witnesses, and after due consider-' All dates are from October 1978 through July 1979 unless otherwiseindicated.2 The name of the Company w'as corrected at the hearing.ation of the briefs filed by the General Counsel, theCompany, and the Union, I make the following:FINDINGS OF FACTI. JURISDICTIONThe Company, a New York corporation, is engaged inoperating a restaurant at Sheepshead Bay in Brooklyn,New York, where it annually purchases lobsters andother food and materials valued in excess to $50,000 di-rectly from outside the State and derives gross revenuein excess of $500,000. The Company admits, and I find,that it is an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act, and thatthe Union is a labor organization within the meaning ofSection 2(5) of the Act.II. ALLEGED UNFAIR LABOR PRACTICESA. BackgroundThe Company operates the famous Lundy's seafoodrestaurant at Sheepshead Bay. Lundy's has a seating ca-pacity of over 1,000, and employs about 143 waiters,hostesses, bartenders, busboys, and kitchen personnel.A large percentage of the waiters and other diningroom and kitchen personnel were hired as aliens fromthe West Indies and Latin America. As testified by onecompany witness, waiter Harold Sterling, "Lundy wasbuilt for minority. And the most of us that's come here,like illegal, Lundy's employ us until we get our papersand we is here working."In late November, waiters Cyril Murray, ErnestLawson, and Herbert Lindsay-being disgruntled withpuportedly "bad" working conditions, including theCompany's practice of charging a waiter $100 for each"walkout" or other lost check-sought representation bythe Union. At the time, waiters were being paid theminimum wage, which was $1.75 an hour after the de-duction of the tip allowance. The waiters' compensationwas reduced further by the repeated collections beingtaken up on the job to assist other waiters in paying the$100 for each lost check to avoid discharge, and to assistsick or injured employees in the absence of any sickbenefits or health insurance. Other working conditionsrelevant to the issues are discussed later.On December 4, Murray, Lawson, Lindsay, and eightor nine other employees met at the Union's office inManhattan, signed union authorization cards, and madeplans for conducting the organizational campaign. (Asdiscussed later, 6 of these 11 or 12 employees-Murray,Lawson, Lindsay, Juan Diaz, Edmundo Sanchez, andDerman Spence-are alleged to have been thereafter dis-criminatorily discharged or "laid off.")In the organizing which followed the December 4union meeting, Murray, Lawson, and Lindsay were as-sisted by dishwasher Diaz and clam opener Sanchez,both of whom solicited Spanish-speaking employees tosign cards, by waiter Edward St. Vil, who spoke inFrench to his coworkers from Haiti, and by waiterSpence. (Diaz was "laid off" on December 10, St. Vilwas discharged on December 31, Spence on February17, and Murray, Lawson, Lindsay, and Sanchez on April F.W.I.L. LUNDY BROS. RESTAURANT, INC.4196. The eighth employee alleged to have been illegallydischarged, on March 3, was bartender Daniel Rosen-berg.)B. Initial Discrimination and Coercion1. Interrogation, threats, etc.In early December, after the December 4 meeting,Headwaiter Charles Reid began going from station tostation in the dining room and making notes in a red no-tebook. As waiter Lawson credibly testified, he over-heard Reid asking the waiters who had signed the unionauthorization cards, and "Whom did you get these cardsfrom?" Lawson also overheard Reid say that "the Unionis no good for the restaurant, because they tried it beforeand all the men who signed the card were fired." Reidwent to all of the day waiters, including Lawson himself,and continued thereafter to interrogate employees aboutthe Union. (Reid denied interrogating or threatening em-ployees and denied making any notes about the Union inhis red diary-which was not produced at the hearing.He did not impress me as being a candid witness, and Idiscredit the denials. Lawson impressed me as being anhonest witness). I find that Reid's interrogation was coer-cive, and that his statement about men being dischargedpreviously when they tried to form a union was at leastan implied threat to discharge the employees if they sup-ported the Union, I therefore find that the Companythereby unlawfully interrogated and threatened employ-ees with discharge in violation of Section 8(a)(l) of theAct.On December 13, Headwaiter Reid revealed hisknowledge of the December 4 meeting. When waiterLindsay called in sick, Reid asked, "Do you know whathappened? They're going to close the restaurant down.Some men are going to close the restaurant down."Lindsay asked what he was talking about, and if hemeant the owners. Reid responded, "No, not the owners...some men went up to West 4th Street to a Union,and they want to close the restaurant down." (Reiddenied spying or doing anything that would be consid-ered spying, but did not deny this conversation.) I findthat Reid's statement about the December 4 meeting cre-ated the impression that the Company was keeping theunion activities and meetings under surveillance, therebyinterfering with the exercise of the employees' Section 7rights in violation of Section 8(a)(1) of the Act.Although Headwaiter Reid denied interrogating andspying on the employees, he revealed-upon cross-ex-amination by the union counsel-the Company's earlyknowledge of the union activity. He testified that "onand off," from "maybe about October" until he saw theUnion's (December 15) recognition request, "people"came and told him about the Union. He testified that heheard that Murray, Lindsay, and Lawson had been to ameeting at the union office, and admitted hearing thatthey "were calling waiters to go with them to the meet-ings." Reid added, "I heard Mr. Murray say he had hisspies, a secret organization, who tell him things. I had myown who told me things [emphasis supplied]." Reidthereafter testified:Q. Oh by the way, going back to the questionabout spies, did the spies ever tell you who wasgoing to these meetings at the union office?A. No response.Q. But there were meetings at the union officethat Mr. Murray was asking people to come to?A. The names didn't matter.Q. But the spies told you that there were peoplegoing to these union meetings?A. Right.Q. Even though the names didn't matter to you,did they mention any names?A. Sometimes.I consider this testimony in evaluating the denials thatthe Company was aware of the union activity of Diaz,Spence, and Sanchez, all three of whom attended theDecember 4 meeting.Headwaiter Reid continued to interrogate the waitersabout their union support. On December 21 (6 days afterthe Union had its recognition request hand delivered tothe Company), waiter Murray made a written note ofthat particular date when he saw Reid going aroundasking waiters who had joined the union and writingdown something on a scratch pad. Two days later onDecember 23, immediately after Manager Bryce held anemployee meeting (discussed later), waiter St. Vil wasstanding and talking with waiter David Andre and twoother employees in the dining room when Reid ap-proached. As St. Vil credibly testified, Reid "was tellingus that the way things are going right now are fine ..there is no way we should get involved with the Union.And that it's only going to cause us to be out of a job."In the coversation, Reid asked if the employees hadsigned the cards, asked for "their point of views," andtried to discourage them from joining the Union. Andthat it's only going to cause us to be out of a job." In theconversation, Reid asked if the employees had signed thecards, asked for "their point of views," and tried to dis-courage them from joining the Union. I find that thiscontinued interrogation about whether the employeeshad signed union cards and about their support of theUnion was coercive, and that the statement that gettinginvolved with the Union was "only going to cause us tobe out of a job" was another implied threat of discharge.I therefore find that this interrogation and threat furtherviolated Section 8(a)(1) of the Act.Concerning Reid's credibility, he not only denied in-terrogating and threatening the employees, but heclaimed disinterest in the organizing. He answered"Never" when asked if he made known whether or nothe wanted a union, and claimed, "I couldn't care less. Itdidn't make a difference," and "I was not concerned. Inever have given it a thought or a feeling." However, atone point, Reid admitted that, when employees expressedtheir ideas whether they liked the Union or not, "Yes Iwould" talk to them about what he himself felt. Despitehis claim, "I never have given it a thought," he admittedasking Robert Thiele (a member of the Lundy "Family"and the chief beneficiary of the Lundy estate) whatThiele thought about the Union. According to Reid,Thiele answered that the Family was not "interested in 420DECISIONS OF NATIONAL LABOR RELATIONS BOARD[the] union, period. They were interested in cash, prof-its."In evaluating Headwaiter Reid's credibility, I havealso considered the testimony of company witness Ster-ling, who admittedly talked to Reid daily, who admittedpromising Reid to be one of the main ones "that's goingto campaign against the Union coming in here," and who(sometimes in the presence of Reid and the part-time an-tiunion waiter, Douglas Bourne, discussed later) cam-paigned against employees joining the Union, contending"if you're illegal [aliens], and the Union come in, you'reout." (Emphasis supplied.) Contrary to Reid's testimony,Sterling acknowledged that "[s]ure," he discussed withReid who Reid felt would vote for the Union, howmany votes the Union would get, and how many voteswould be against the Union; and acknowledged that hetalked about this "[w]ith everybody, not Reid alone, ev-erybody." (Sterling later denied that he talked to Reidabout who was going to vote one way or the other, testi-fying that "[w]e discussed only about the union busi-ness.") At one point, when Sterling was asked, "Did Mr.Reid ask you how you were going to vote?" Sterling an-swered, "Yes, but I wouldn't tell him." Later, Sterlingdenied that Reid asked him how he was going to vote,testifying, "He cannot ask me that. I can tell him whatI'm going to vote, but he can't ask me." (Although Ster-ling-who testified before Reid did-gave testimony be-lying some of Reid's testimony, Sterling appeared on thestand to be deliberately attempting to help the Compa-ny's cause.)2. Discrimination against organizersa. Transfer of LindsayOn Saturday, December 9-5 days after the December4 union meeting-the Company began discriminatingagainst the three principal organizers.Waiter Lindsay had been a waiter since 1971 and wasregularly assigned to station 4, which was at a good lo-cation in the first section. As a dinner waiter, his startingtime (the time when his wages began) was 5 p.m. He re-ported to work about 3 p.m., signed for his checks, andwas going to his station when Captain Norman Stultz (inHeadwaiter Reid's absence) told him that he should notgo to station 4. Lindsay asked why, and Stultz said thatManager Bryce told Stultz to put Lindsay on station 28,which was at the back of the second section. Lindsayasked for the reason, and Stultz "said that the managertold him that they had gotten complaints, about my per-formance." Lindsay asked what complaints and Stultzsaid "the manager didn't tell him what was the complaint.He was just told to put me in the back." Lind-say was never permitted to return to his regular stationand was never informed of the nature of any complaintsagainst him. Except during the week when the secondsection was closed, Lindsay was required to work at theback, even when there were empty stations between sta-tion 28 and the first section. (I note that waiter Sterling,a company witness, acknowledged on cross-examinationthat the stations "[w]ay in the back" are "punishment"stations.)The change of stations not only took Lindsay awayfrom his regular customers, but placed him at the back ofa section which closed early, and at a station which wascold in the winter and where few customers would sit.This resulted in a reduction in his hours of work and aloss in tips. (Before the organizing drive began thatweek, Lindsay had never been changed to the rear of thesecond section.)The Company's defense for the transfer was testimonyby Headwaiter Reid (who was absent that Saturday) thatReid did "[n]othing whatsoever" different for Lindsaythan he "might have done for any other waiter." CaptainStultz (who executed Manager Bryce's order to transferLindsay) was not called to testify, and Bryce denied be-lieving that he reduced Lindsay's hours. (I discreditBryce's denial. His credibility is discussed later.)I find that, under all the circumstances, the GeneralCousel has established a case of discrimination. ManagerBryce ordered that waiter Lindsay be suddenly trans-ferred from his choice first section station-without anyspecific reason given-within 5 days after Lindsay at-tended the December 4 union meeting and began solicit-ing signatures on union authorization cards. Meanwhile,Headwaiter Reid had made a systematic investigation ofthe union activity and union meeting and admittedly hadspies reporting to him about them. Thereafter, untilLindsay's discharge on the day after the April 5 election,the Company refused to allow him to return to his regu-lar station. I find that the Company, with knowledge ofLindsay's union activity, discriminatorily transferredhim, reducing his hours of work and income, to discour-age membership in the Union in violation of Section8(a)(3) and (1) of the Act.b. Actions against Murray and LawsonOn the same Saturday, December 9, Captain Stultzwent to the other two principal organizers, waitersMurray and Lawson, about 4:45 p.m. when the eveningbusiness was just beginning to come in and suspendedthem for the remainder of the day without giving anyreason. Stultz merely told Murray that Manager Bryce"said that we should take a half [day off] this evening,"and informed Lawson that Stultz "had been told by themanagement to take my book and send me home for halfa day's work." Saturday evening is the busiest time ofthe week, and the Company has not suggested any de-fense for suspending the two union organizers. I find thatthe suspensions were clearly discriminatory in violationof Section 8(a)(3) and (1) of the Act.c. "Layoff"' of DiazOn December 10 (I day after discriminatorily transfer-ring or suspending the three principal organizers), theCompany "laid off" dishwasher Diaz, who also attendedthe December 4 union meeting, and who, speaking inSpanish, was soliciting kitchen personnel to sign unionauthorization cards.At the time, as discussed below, there was a consider-able amount of overtime being worked by the dishwash-ers. However, on this Sunday evening, as Diaz crediblytestified, Assistant Manager Eddie Doll approached him, F.W.I.L. LUNDY BROS. RESTAURANT, INC.421told him that business was not too good, and "I'm goingto give you layoff." Diaz was never recalled. (Doll didnot testify.)Diaz, an alien from Ecuador, had been employed as adishwasher in 1971. After 2 or 3 months, he was madehead dishwasher until 1976 when he was assigned towork as a steward, in charge of liquors, dishes, plates,and glasses. In November 1977, the Company permittedhim to go to Ecuador "to get my residence ...agreen card." His return was delayed by Immigrationuntil May 1978, when he was assigned to work again asa dishwasher, at a higher wage because of his prior ser-vice. (He was being paid $3.50 an hour, whereas theother dishwashers were paid the minimum wage, $2.65an hour.) His job was taking clean dishes from the wash-ing machine, placing them in order for the waiters, and"rotating the [other dishwashers] to different sections"where "they should stand" to "place the dishes in thewashers."On December 10, there were eight other dishwashers:J. Augustin, L. Castro, Edzer Charles, J. Denis, M. Jac-ques, V. McFarlane, J. Paul, and B. Voley. (The four re-maining employees on the dishwasher payroll, G.C. Exh.22, as testified by Officer Manager Gil Williams, wereporters L. Louis and J. Aurele and bakers J. Bruno andG. Pierce.) Together, the nine dishwashers were workinga total of 52 hours of overtime (beyond 44 hours aweek).During the following week, ending December 17(G.C. Exh. 23), Diaz' position was filled by one of theother dishwashers, who in turn was replaced by a newlyhired dishwasher, A. Abraham, who worked 15-1/2hours of overtime that week (59-1/2 hours). The totalnumber of hours worked by the dishwashers that weekwas up from 417 to 467 hours, and the overtime was upover 57 percent, from 52 to 82 hours. During the next 2weeks, ending December 24 and 31, the number of dish-washers was reduced from nine to eight, and the over-time totaled 61 and 86.5 hours, respectively. In that lastweek in December, instead of recalling Diaz, the Compa-ny hired dishwasher S. Williams, who continued to workuntil the week ending February 25 (see G.C. Exhs. 25-29).Even more overtime was required during the third andfourth weeks of January following the annual vacationshutdown (from January 2 through 14). Still employingonly eight dishwashers, including the newly hired Wil-liams, the Company paid-at time and a half-for 118hours of dishwasher overtime during the week endingJanuary 21 and 113 hours the following week. Whereasnine dishwashers (including Diaz) had worked a total of417 hours during the last week Diaz was employed, theeight dishwashers (excluding Diaz) worked a total of 470and 465 hours, respectively, during the third and fourthweeks of January. Thus, the Company not only bypassedDiaz and hired a new dishwasher after Christmas, butwas paying for excessive overtime to keep Diaz off thepayroll. (I note that the Company was concerned aboutthe cost of the overtime. In Manager Bryce's regularThursday meeting with employees on March 8, he com-plained about paying for 200 hours of overtime andlosing money in January.)The Company raised a number of defenses for layingDiaz off. Manager Bryce testified that "Business wasreally falling off drastically" and "labor cost was simplytoo high." (He ignored the documentary evidence thathe was raising the labor cost by paying for excessiveovertime hours instead of reinstating Diaz.) He testifiedthat he gave instructions for a list to be prepared "inorder of seniority of the employees in every department,so that I could determine who would be laid off until thesummer season started again," and "on the list that I got,Diaz appeared as the most junior or [at] least [as]havingbeen employed as a dishwasher the least amount of ime[emphasis supplied]." (By so testifying, Bryce was recog-nizing only Diaz' service as a dishwasher and ignored hisyears of seniority as head dishwasher and steward. Evenso, Office Manager Williams admitted at the hearing thatdishwasher Denis, Paul, and Voley-who were retainedwhen Diaz was "laid off'-were employed after Diaz'return in May 1978.)As a further defense, Manager Bryce claimed that hehimself (not Assistant Manager Doll, who did not testify)had personally laid Diaz off. Bryce claimed that he toldDiaz:..that I had to lay him off and that probably itwould be good for him to take a little rest and thatif or when I should say-that when the businesspicked back up in the spring, if his health wasbetter, and if he could bring me a note from hisdoctor saying he was ...physically capable ofdoing the work, that I was hoping I could put himback on as soon as the business picked up again....I was very careful that he understood [emphasissupplied] about the note from his doctor to comeback to work when he ...was in good enoughshape to resume work, which was a pretty physicaljob, that I would be very glad to have him comeback to the restaurant.For a number of reasons, I find this testimony to be acomplete fabrication. As Diaz credibly testified, it wasDoll-not Bryce-who told Diaz that he was laid off.Moreover, Diaz speaks and understands very little Eng-lish and had to testify through an interpreter. AdmittedlyBryce had previously experienced difficulty in communi-cating with Diaz without an interpreter, yet Bryce isclaiming that he was "very careful that [Diaz] under-stood" concerning a doctor's note, etc. (I closely ob-served Bryce's demeanor on the stand. Throughout histestimony, he appeared willing to fabricate whatever tes-timony might seem plausible to support the Company'scause. I therefore reject the Company's contention thatBryce "was a most reliable" witness, and that "It is in-conceivable" that he "would perjure himself." Diaz, onthe other hand, impressed me as being an honest, forth-right witness. I credit Diaz' testimony that he did noteven talk to Bryce on December 10.) Concerning Diaz'health, he had gone to a hospital the previous summerfor treatment of high blood pressure, and a doctor therehad prescribed some pills which caused him to be dizzyat work one day, requiring him to take the day off. Aprivate doctor then took him off the pills, and he there- 422DECISIONS OF NATIONAL LABOR RELATIONS BOARDafter-for several months before his "layoff'--had notrouble at work with high blood pressure. (At the timeof hearing, his blood pressure was normal.) When he was"laid off" nothing was said about his health. Later, whenhe asked the kitchen supervisor, Raoul Badillo (who didnot testify) about the layoff, Badillo told him not toworry, that he needed a rest, and that the Companywould call him back in April or May-something theCompany did not do. (Diaz had not requested time offfor a rest; if he had needed some rest, the restaurant wasalready scheduled to be closed for the annual vacationshutdown during the first 2 weeks of the year.)When Office Manager Williams was asked on directexamination, "Was Mr. Diaz fired?" he at first franklyadmitted, "Yes." Thereafter, apparently realizing thatthis answer would hurt the Company's cause, Williamsreversed himself and testified that Diaz was not fired, butlaid off. (It is clear that Williams understood the differ-ence when he first admitted that Diaz was fired. Whenasked by company counsel if he knew the difference,Williams answered that "[Il]aid off ... generally meansyou will be rehired at a later date if work is available.")Despite the Company's knowledge of the union activ-ity and the December 4 union meeting attended by Diaz(from Headwaiter Reid's unlawful interrogation and hisadmitted spy system), Manager Bryce claimed that henever knew that Diaz attended a union meeting, signed acard, or had anything to do with the Union. Yet onApril 6, the day after the election when he was discharg-ing the principal union organizers, Bryce revealed hisknowledge of Diaz' connection with the Union. As cre-dibly testified by waiter Murray, Bryce told the assem-bled employees in his office that "this man here JuanDiaz, he join the union and then after he lost his job hewent to the union to get a job and the union chase himaway."Upon considering all of the evidence and circum-stances, I find it clear that the purported "layoff" ofdishwasher Diaz on December 10 was in fact a discrimi-natory discharge, and that the Company had no intentionof recalling him. I therefore find that his discharge, torid the restaurant of this union solicitor of the Spanish-speaking employees, violated Section 8(a)(3) and (11 ofthe Act.C. Threats and Coercion at the December 23 MeetingOn December 19, the Union filed a petition for anelection. On December 23, Manager Bryce called a spe-cial meeting of the employees.Meanwhile, on December 15, the Union sent the Com-pany a recognition request in which the Union officiallydesignated waiters Murray, Lindsay, and Lawson as"members of [the] union committee" in an effort to stopthe unlawful discrimination which Manager Bryce hadbegun against them on December 9 (as found above). Al-though the letter claimed that the Union represented amajority of the employees, the General Counsel does notcontend that a majority had signed valid union authoriza-tion cards.The special meeting was held for about 45 minutes be-tween 4 and 5 p.m. About 50 or 60 employees were inattendance.Interrogation, ridicule, and threat of discharge: Themeeting began when Manager Bryce held up and read ablank union card, and asked, "How many of you signedone of these cards?" Nobody answered. Bryce thereafterheld up a copy of the Union's December 15 recognitionrequest, began reading it, and read off the names of theunion committeemen, asking who they were. As Murray,Lindsay, and Lawson each responded, Bryce instructedthem to stand near him, facing the other employees. Herequired them to stand there throughout the remainderof the meeting. When Murray asked to say something,Bryce told him to shut up, "If you say anything, I'll giveyou a week off on the street." Bryce stated that thesewere the three men who were forming the Union andthat they had nothing to offer the employees. He talkedagainst the Union and asked the assembled employeeswhom they wanted to run the restaurant, himself orthese "three jokers," or "clowns." Bryce tore up theunion card and recognition letter and threw them on thefloor. (Murray picked up the pieces, G.C. Exh. 4.) Laterin the meeting, one of the waiters held up his hand andasked if he could say something. Bryce answered yes andthe waiter (who did not testify) asked, "Are you goingto fire these men because of the union?" Bryce answered,"No, but I will have a way to fire them." (In defense tothis credited testimony, Bryce claimed that"[a]bsolutely," the only purpose he had for callingMurray, Lindsay, and Lawson up to the front of thegroup of employees was "to identify them to the otheremployees ...so that if any other employees had ques-tions as to which employees they should [see] to sign acard, they should go to them," because "I wanted theemployees to have a free and clear chance to sign aunion card"; that he did not call them jokers or clowns;that he merely tore up the union card, recognition letter,and also his notes for the meeting, and routinely tossedthem on the side stand for the busboy to clean up later;that he emphatically denied to the employees that hewould fire the committeemen or anyone else for unionactivity; and that he listed things for which they couldbe fired. As corroborating witnesses, the Company calledHeadwaiter Reid, who gave much discredited testimony;waiter Sterling, an antiunion campaigner who impressedme as being somewhat more forthright, but who, as indi-cated above, gave conflicting testimony and appeared tobe deliberately attempting to give testimony whichwould help the Company's cause; and two waiters,Edwin Grant, who is also employed for the LundyFamily outside the restaurant, and Alexander Saunders,another antiunion employee, both of whom impressed meas being most untrustworthy as witnesses. None of thesefive defense witnesses appeared to be doing their best togive a full and factual picture of what happened.)Before discussing other parts of the December 23meeting, I find that the continued interrogation concern-ing who had signed union cards was coercive and fur-ther violated Section 8(a)(1) of the Act. I find that theCompany also violated Section 8(a)(1) by holding com-mitteemen Murray, Lindsay, and Lawson up to ridiculeand scorn by requiring them to stand throughout themeeting in front of the other employees, threatening tosuspend Murray for a week if he said anything, referring F.W.I.L. LUNDY BROS. RESTAURANT, INC.423to them as "jokers" or "clowns," and tearing up theunion card and recognition letter and throwing them onthe floor in contempt for their union activity. I furtherfind that, although Bryce denied at the meeting that heintended to discharge the three committeemen for theirunion activity, he made it clear to the assembled employ-ees that he did intend to discharge them in reprisal atsome time in the future (as he later did, on the day afterthe election). I therefore find that this was an unlawfulthreat of discharge in violation of Section 8(a)(l) of theAct.Threats to close the restaurant: In the December 23meeting, as committeeman Lawson credibly testified,Manager Bryce told the assembled employees that "thefamily know that I'm having this meeting here. And theydon't want any Union in this restaurant." Turning to As-sistant Manager Doll, Bryce asked, "Ed how long wasthe restaurant closed when the Union tried to come in?"Doll answered that it was in the late 1950's, and that therestaurant was closed for 6 months. Then, as committee-man Murray credibly recalled, Bryce said that "theowners would rather ...close the restaurant and pay·..what they paid the last time, $24,000, for six monthsthan to bring a union in there." (Bryce positively testi-fied, "No," there was not any comment at the December23 meeting by anyone regarding the restaurant's closing,and added, "If there was, it may have been a question asto the vacation closing." I discredit this testimony as afurther fabrication.) Contrary to the denials, I find thatBryce made it clear in this employee meeting that theFamily would probably close the restaurant rather thanhave a union. I therefore find that this was a coercivethreat of closure in violation of Section 8(a)(1) of theAct.Threats of lost benefits and reprisals: Finally, in the De-cember 23 meeting, Manager Bryce made the threatsthat, even if the Union did get in and the restaurant didnot close, he would be more strict on us," there wouldbe no more overtime, "Who's going to look after yourChristmas bonus?" and "Who is going to pay $5 for thecleaning of your jackets?" and pay their clothesallowance. He concluded by saying, "Okay, let me hearno more of this nonsense." Contrary to the denials, I findthat these threats to treat the employees more strictlyand to eliminate the overtime, and the implied threats ofeliminating the Christmas bonus, jacket-cleaning pay-ments, and clothes allowance, if the Union came in andthe restaurant did not close, constituted coercive threatsof lost benefits and reprisals and violated Section 8(a)(1)of the Act.D. Disruption of Organizing DriveThe evidence shows that this December 23 meetingand the December 29 meeting (in which Owner Thielealso threatened to close the restaurant, as discussed later)were the turning points in the Union's organizationaldrive.An estimated 20 or 30 of the employees who hadsigned union authorization cards approached the unioncommittee (waiters Murray, Lindsay, and Lawson) andexpressed fear that the restaurant would close. Some ofthe employees wanted to withdraw their cards. Othersstated they wanted to destroy the cards or to get out"because I don't want the restaurant to close." Many ofthem refused to sign or turn in their cards, stating thatthey would lose their jobs and "couldn't get any jobsoutside." Some of the employees-referring to Headwait-er Reid's practice of interrogating employees and takingnotes about who had signed authorization cards-ex-pressed the desire to disassociate from the Union becauseof a list of union supporters in the manager's office.Many of the employees even stopped speaking to thecommitteemen, and particularly to Murray, who, as themost active organizer, was a "marked" man. (WheneverHeadwaiter Reid was talking to a group of waiters and acommitteeman would walk up, they would stop talking.)E. Continued Threats To Close the Restaurant. etc.On December 29, Manager Bryce called another em-ployee meeting which was also attended by OwnerThiele. Bryce began the meeting by urging the employ-ees to stay away from the Union. Then Thiele spoke tothe employees. He said that the Family did not want aunion there, that the restaurant could not afford a unionat that time, and that, if the union came in, the restaurantwould have to be closed and the place could be turnedinto a parking lot or garage. He said that the Familywanted to keep the restaurant running in order that themen would have jobs. He also singled out committeemanMurray, commenting "Mr. Murray, I know that you arepro-union." (Thiele did not testify, and Bryce did nottestify about this meeting.)Following the December 23 and 29 meetings, Head-waiter Reid and Captain Stultz made repeated referencesto the restaurant's closing if the employees joined theUnion.On one occasion, about II a.m. on Friday, January 19(when Headwaiter Reid was scheduled to be off), com-mitteeman Lawson saw Reid in the first section of thedining room with several waiters who were talkingagainst the Union. Lawson overheard Reid telling theemployees that "[t]here was a meeting last night," andthat "if it wasn't" for "Bob Thiele they would haveclosed the restaurant" because of "these men trying tobring the Union in here and the Union cannot help us.That Union don't suit this restaurant." (None of the em-ployees in that group testified.) That afternoon, CaptainStultz was in the second section checking the waiter'sschedule (Resp. Exh. 5) with Assistant Manager Dolllooking on. Stultz called Lawson over and warned himthat "the restaurant is going to close because you menbring Union here," and that "you are going to go onuntil some of these men beat you up." (Neither Stultznor Doll testified.)Sometime in February, as waiter Spence credibly testi-fied, Headwaiter Reid told Spence near the main en-trance in the dining room that "we don't need no unionat this place because if we get union ...it would closeand everybody would be out of a job"; that ManagerBryce "don't need no union"; and that committeemanMurray had been "trying to get union in this place along time and it didn't work out."Finally, at one of the Thursday meetings in March,Manager Bryce himself made another reference to the 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDrestaurant's closing. He told assembled employees thatthe Family had "agreed to open the restaurant because Igave them the assurance that you big men will vote" forno union. I find that this, as well as the statements madeby Thiele, Reid, and Stultz, threatened the closure of therestaurant if the Union came in, thereby further violatingSection 8(a)(1) of the Act.In this same meeting, as committeeman Lawson credi-bly testified, Manager Bryce again threatened to dis-charge him and the two other committeemen. Waiter E.Marshall (one of the first signers of the February 10 peti-tion (G.C. Exh. 10) which demanded the discharge ofonly one of the committeemen, Murray, as discussedbelow) asked, "What happened to the three men?"--re-ferring to Murray, Lindsay, and Lawson. Bryce said thatyes, "they will be fired." At this point Lawson tookfrom his pocket a piece of paper and pencil to make anote of the time this statement was made. Bryce lookedat him, called his name, and stated, "You will be fired. Iwill find a way to fire you that the Union has nothing todo with it." The employees laughed. I discredit the den-ials and find that these continued threats also were inviolation of Section 8(a)(l) of the Act.F. Further Discrimination Against Union Supporters1. December 31 discharge of St. VilOn December 31, 2 days after Owner Thiele met withthe employees and threatened to close the restaurant ifthe Union came in, the Company discharged waiterEdward St. Vil for an obvious error in his sign-in timeon the timesheet. St. Vil had been serving as an inter-preter for the union organizing committee-soliciting, inFrench, coworkers from his native Haiti to sign authori-zation cards. At the time, Headwaiter Reid was inlerro-gating employees about who had signed cards, and whohad been doing the soliciting. None of the employeeswhom St. Vil solicited had signed a card.The food checker in the kitchen keeps the timesheet,which the Company uses both for payroll purposes andto account for guest checks issued to the waiters. Thepractice is for the day waiters (serving both lunch anddinner) to sign the timesheet (opposite the numbers ofthe checks which the checker issues them) before 12noon, when the checker withdraws the timesheet until2:45 p.m. At that hour, the "dinner" waiters (whose paybegins at 5 p.m. unless authorized by the headwaiter tobegin setting up or serving customers at 4 p.m.) wouldbe in line to sign in. It is necessary for the dinner waitersto line up at that time in order to be assured of getting a"book" of tickets and to be assigned a station. (Excep-tions are made for the senior waiters, and for the "favor-ites"-waiters who pay the headwaiter a larger share oftheir tips for the privilege of signing in later and for as-signment to better stations.) After signing in the 2 ormore hours before the official starting time, the dinnerwaiters either wait upstairs or proceed to their assignedstations and work "off the book" (i.e., for tips withoutwages) until 5 O'clock. It is customary for the day wait-ers to sign in the starting time, opposite their signatures,in the column headed "On" (either signing "12" for noonor "11" if they are authorized to come in an hour earlierto set up). However, it is not necessary for the dinnerwaiters to fill in the starting time, because all of them arepaid from 5 o'clock unless the headwaiter authorizes andwrites in "4" for an extra hour of pay. In practice, someof the dinner waiters did write in "5" in the "On"column, and other dinner waiters-including St. Vil-generally did not, leaving the "On" column blank for theheadwaiter (or sometimes, the checker) to fill in theproper time. Checker Guillermo Authur credibly testi-fied that it was the responsibility of the checker "tonotice which is the last" day waiter signing in beforenoon (in order that a "5" would be shown for the firstdinner waiter signing in), and Headwaiter Reid admittedthat it "is my responsibility at all times when I am onduty," and the responsibility of the captain in his ab-sence, "to see to it that the waiters get their right time."In practice, the headwaiter closely monitors the "On"column (as well as filling in the "Off" column for thewaiters), and frequently makes changes in the startingtime to show the approved time for payroll purposes.Thus, if either the waiter or the checker filled in thewrong time-such as putting down "12" instead of "5"for a dinner waiter-it would be caught immediately bythe headwaiter (or captain in his absence) who has thewaiter schedule (Resp. Exh. 4) listing the starting timesfor the different days of the week.Waiter St. Vil had been a waiter there about 5-1/2years. He was a student who generally worked 40 hoursa week. Since July, he had been working as a dinnerwaiter on Fridays, when Captain Stultz was the actingheadwaiter in Reid's absence. (As found above, bothStultz and Reid were repeatedly telling the employeesthat the restaurant would close if the employees joinedthe Union.) On Friday, December 29, someone filled inthe wrong time (a "12" instead of a "5") opposite St.Vil's signature on the timesheet immediately after thename of the last day waiter on the sheet. (As St. Vil cre-dibly testified, he generally did not fill in the time him-self.) He proceeded to work the full shift and "nothinghappened"; no one said anything to him about the wrongstarting time.The following afternoon, Assistant Manager Doll toldSt. Vil that he could not work. He asked why, and Dollsaid, "You'll find out when you meet Mr. Bryce," whowould be in about 6 O'clock. That evening St. Vil talkedto Manager Bryce who told him about the wrong timebut flatly refused his request to see the timesheet, tellinghim, "No this is my business. This is not your business."Not even recalling if he signed in a starting time thatprevious afternoon, he protested that "It couldn'thappen" because "it wouldn't make any sense ...howdo you expect to come at 2:00-3:00 O'clock and sign at12:00.... It can't be possible." As St. Vil further credi-bly testified, "At first I wasn't too sure whether I did it,but then [Bryce] kept saying, I did it, I did it" and "Ifinally had to give in. You know, he's the boss.... I tryto go along with it, because ...I can't beat him" and"from the way he talked, from his expression I could seethat I was on the way to get fired." When St. Vil "ad-mitted" it, Bryce responded, "I have to talk to the cap-tain" (Headwaiter Reid), and "give him the final word."The following day, Sunday, December 31, Reid dis- F.W.I.L. LUNDY BROS. RESTAURANT, INC.425charged St. Vil, telling him that "It's been confirmed,"that Reid had seen the timesheet himself, and that St. Vilhad "signed the wrong time." (In its brief, the Companycontends that St. Vil admitted on cross-examination sign-ing in 5 hours earlier than he actually began work, buthis actual testimony was, "I did sign in incorrectly.That's what I was told. ...That's what I was told." Healso credibly testified on cross-examination that the mis-take "might be from the [food checker] trying to put inyour time and put in the wrong thing." I note that St.Vil was obviously in error in recalling the date to be De-cember 28.)The two persons who would have personal knowledgeof who filled in the wrong starting time for St. Vil thatday (the food checker and Captain Stultz, the actingheadwaiter) were not called to testify. (The Companydid call checker Arthur, but he was a busboy on Decem-ber 29, and had no knowledge of the incident.) Instead,the Company called Manager Bryce and HeadwaiterReid who gave conflicting testimony about what hap-pened.Bryce claimed that on Saturday, December 30, "Mr.Reid, did in fact come to my office, we did in fact, dis-cuss the St. Vil situation and examine the time sheet"and "I said well, it looks like that is it. Go downstairsand tell St. Vil he is in fact fired." In direct conflict,Reid testified that he "did not review" the timesheet,that he took no part in St. Vil's discharge, and that hewas told by Captain Stultz that St. Vil was fired. Brycefurther claimed that about 5 or 10 minutes later (after thedischarge), St. Vil came to his office and asked aboutbeing fired, "And I said St. Vil you cheated on the signin sheet and I can't allow that and you are fired for sign-ing in the wrong time. And he said, but it was just ajoke." (St. Vil, who impressed me as an honest, forth-right witness, credibly testified that nothing was saidabout a joke.) Bryce also claimed that he had no person-al knowledge of whether St. Vil was involved in theUnion.After weighing all of the evidence, I agree with theGeneral Counsel's explanation for the conflict betweenManager Bryce's and Headwaiter Reid's testimony. Afterarguing that the Company "was seeking a reason to ter-minate St. Vil, who had served as a translator forMurray and Lindsay in connection with the Uniondrive," the General Counsel "submits that Bryce consult-ed Reid as the individual with the most thorough knowl-edge of the union sympathies of the waiters" (Reidhaving engaged in continued unlawful interrogation ofthe waiters about who were soliciting employees to signcards, as St. Vil was doing). The General Counsel thencontends that Reid, attempting to conceal the fact thathe discussed St. Vil's union activity with Bryce beforethe discharge, "for this reason ..denied his involve-ment" (claiming that he heard about the discharge fromCaptain Stultz).Because of the manner in which the headwaiter (oracting headwaiter) closely monitors the sign-in times onthe waiter timesheet, making frequent changes to showthe approved time for payroll purposes, I find it most un-likely that Manager Bryce would have believed thatwaiter St. Vil had deliberately falsified his sign-in time. Idiscredit, as another fabrication, Bryce's version of hisconversation with St. Vil about the discharge, also dis-credit his denial of knowledge of St. Vil's union organiz-ing and find that the reason given for the discharge waspretextual. Accordingly, I find that the Company discri-minatorily discharged this union supporter to discouragemembership in the Union, thereby violating Section8(a)(3) and (I) of the Act.2. January 26, 2-day suspension of LawsonOne morning before his January 29 suspension, com-mitteeman Lawson heard that Captain Stultz was lookingfor him because the cashier said Lawson had a checkmissing. (Before going to the Union, Lawson had to pay$100 for a lost check.) Upon arriving at work, Lawsonasked Stultz about it and Stultz answered, "Oh, they findthe check." Following that, Lawson began asking forcustomer receipts; Assistant Manager Doll accused himof stealing the receipts; Lawson vehemently protested;and Doll told him, "Don't go to work until you see EdBryce." Later in Manager Bryce's office, Bryce askedhim why he was collecting receipts, told him "The re-ceipts are the property of the restaurant," and comment-ed, "You have a lawyer" (referring to the Union's coun-sel), "and my lawyer instructs me that the receipts arethe property of the restaurant." Bryce suspended him for2 days and wrote a note to the file asserting that he sus-pended Lawson "due to his illegal and unexplained pos-session of restaurant property-'receipts.' I took thisaction with no reference to Mr. Lawson's union activi-ties and would have similarly dealt with any other likeincident to any employee. Advice of counsel was re-ceived by phone from Mr. Robert Ferris" (the Compa-ny's counsel).At the hearing Manager Bryce again gave fabricatedtestimony, claiming at first, "I actually think Eddie Dollsuspended him." Bryce later admitted suspendingLawson himself.I find that this suspension of the union committeeman,without prior warning and after reference was made tothe union counsel, was discriminatorily motivated to dis-courage union support and violated Section 8(a)(3) and(1) of the Act.3. February 17 discharge of SpenceManager Bryce and hostess Jacqueline Nazario gaveconflicting, and clearly fabricated, testimony in defenseof the Company's Saturday night discharge of waiterDerman Spence following an argument between Spenceand the hostess. Spence's union support was well knownin the restaurant. He, along with discharged employeesDiaz, Lawson, Lindsay, Murray, and Sanchez, attendedthe December 4 union meeting about which HeadwaiterReid received information from his "spies," as discussedabove. He took authorization cards to the restaurant andassisted in the organizing. Some of the antiunion waitersargued with him about his union support, one of themtelling him, "You shouldn't be arguing too much aboutany union, because you know the manager have yourname in the office." Two waiters, Sterling and Bourne(discussed later), who actively campaigned against the 426DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion and who were frequently conferring with Reidduring the campaign, talked to Spence in Reid's pres-ence, Sterling attempting to "discourage Spence not togo in the Union." I discredit the denials by Reid andBryce that they were aware of Spence's union activity.On Saturday evening, February 17 (a busy night in therestaurant when all three sections were open, nearly allof the seats were taken, and customers were waiting tobe seated), waiter Spence had "cut" only one ticket,serving one couple. Three days before, Headwaiter Reidhad assigned him to a cold, drafty station in the frontcorner, near the main entrance, and some of the custom-ers were reluctant to sit there. As Spence credibly testi-fied, he finally spoke to hostess Nazario, asking "whydon't you try to put some people" on his station; "if youdon't try to seat anybody, nobody will sit there." How-ever, "she didn't pay me no mind." Later, when she wason the other side of the dining room, he picked up somemenus and invited some customers to his station. (Thiswas admittedly against the rule, but, as acknowledged bywaiter Sterling, "A lot of us take chance and do it,"without being fired.) Seeing what was happening, Na-zario walked over, took the menus, and seated the cus-tomers elsewhere. Upon returning, she went up behindSpence and said, "[W]hen you learn to have some man-ners, you will get some people sit in your station." Hethen said, "F- you." (There were no customers nearby,and he did not believe the only waiter-about 10 or 12feet away-overheard it.) An argument followed, and headmittedly called her a "red-neck" (defined in Webster'sNew Collegiate Dictionary as "a white member of theSouthern rural laboring class"; Nazario testified she didnot know what it meant). Nazario then went upstairs.About 5 or 10 minutes later, Manager Bryce and Assis-tant Manager Doll came down to Spence's station and,without asking him his version of what happened, Bryceasked for his book of guest checks and said, "You can gosee [union committeeman] Murray now." Spence asked,"For what?" and Bryce answered, "You know."Manager Bryce admitted on the stand, "I was therepresent" at the time of the discharge and did not specifi-cally deny telling Spence, "You can go see Murraynow," but he claimed that it was Assistant Manager Dollwho "took [Spence's] book from him." I note, however,that in the memorandum which Bryce prepared the fol-lowing week about the incident, with a copy to Compa-ny Counsel Ferris, Bryce omitted any reference to hisown presence, stating that "Ed Doll witnessed the entireincident and fired D. Spence on the spot." Citing Nazar-io's testimony to the contrary, the General Counsel con-tends that this claim that Doll witnessed the incidentfirsthand is clearly "fabricated."Hostess Nazario, while giving much conflicting testi-mony on the stand, impressed me as a witness attemptingto conceal what actually happened. She not only disput-ed Spence's version, but gave testimony which conflictedwith her own written report of the incident and conflict-ed with Manager Bryce's testimony and with other partsof her own testimony.According to Nazario, Assistant Manager Doll did notwitness the incident. (She testified that when she talkedto Doll, "he asked me who was the waiter" and "I point-ed him out." She thereby disputed Bryce's memorandum,sent to counsel, stating that "Ed Doll witnessed theentire incident.") Nazario claimed that Spence alsocursed Doll before being discharged. (She testified thatSpence told Doll, "F- you," or something like that, andon cross-examination, "Yes," he told the assistant man-ager, "F- you." Undoubtedly, if this had happened, shewould have mentioned it in her report written that sameevening, and Bryce-who admittedly was present-would have so testified and included it in the memoran-dum, a copy of which he sent to the company counsel.)According to Nazario, Manager Bryce was not even pre-sent at the time of Spence's discharge. (I find that hertestimony to this effect-in conflict with the testimonygiven by both Spence and Bryce-can be explained bythe fact that she herself was not present at the time ofthe discharge. She testified on direct examination, "Icalled Eddie Doll" and pointed out Spence; then "I wentto the ladies room" upstairs, and "I didn't come backdown ...they told me not to go downstairs and workanymore." On cross-examination, she testified to the con-trary that after she had gone upstairs, one of the hostess-es "told me to go downstairs"; that they had gone-shedid not know where-and gotten Doll; that she wentdownstairs; that Doll "came over to me" and "asked mewhat had happened"; and that she told him and pointedout Spence. I credit Spence's testimony that she wentupstairs and was not present when Bryce and Doll camedownstairs and Bryce took his book. I therefore find thather testimony about pointing out Spence, Doll's askingSpence if he had spoken "to this young lady like this,"Spence telling Doll "F- you," and Doll stating, "Giveme your book ...you're fired" was all fabricated.)Concerning the circumstances, Nazario's own testimo-ny is highly contradictory. After testifying that the inci-dent happened "I'd say between 9:00 and 10:00 O'clock,"she variously testified: "Yes," she had occasion to putcustomers at Spence's station that evening; "Of course,"all of his tables were full, "His station wasfull up. He hadabout one or two tables may be vacant and he wanted toput somebody there. The people didn't want to sit there.But he had customers at his tables, yes"; he had "Maybeone or two tables" empty, "He had customers, the wholenight. He just wanted to be greedy about it"; "I sat peoplethere and they would get up and move" but "Not many"people got up and moved that night; "He had plenty ofcustomers",' "No," she did not remember anybody elsenot wanting to sit there that particular evening; between6 and 9 p.m., "They were full; between 7 and 9 p.m., histables were full "practically all the time"; and "Yes," alarge majority of the time. (Emphasis supplied.) Yet,elsewhere she testified that she did not know which orhow many tables were at his station; "He must have hadat least three or four tables"; "Yes," she could see thestation from her hostess table "but I wasn't looking at hisstation. I was too busy to be looking at his station thewhole night"; and "I don't remember" how many cus-tomers were at Spence's station at the time of the inci-dent, "I didn't look to see tables." Particularly in view ofthe documentary evidence (the timesheet-G.C. Exh.21-showing that Spence "cut" only one check that--- F.W.I.L. LUNDY BROS. RESTAURANT, INC.427evening), I find it obvious that she was giving fabricatedtestimony.Concerning the incident itself, she appeared on thestand to be demonstrating her own use of a salty vocabu-lary, rather than factually recounting the words whichSpence used. She acknowledged, "Of course I curse,who doesn't?"In her report (which she wrote immediately after theincident, and which the General Counsel contends was"written for the purpose of building a case againstSpence, a known union adherent," as discussed below),hostess Nazario had stated that, after taking the menusfrom Spence and seating the customers, "I came back"and "I asked him what was wrong with him, and he re-plied for me to 'kiss his a-,' 'you f-ing white bitch,'and also called me a 'red neck.' So I cursed back at himand told him that I was going to report it to the man-ager, and he replied that he didn't 'give a f-."' (Spencecredibly denied using the above-quoted profanity. He im-pressed me as being an honest witness, attempting togive accurate testimony.)On the stand she went much further. She claimed that,as she was walking back to her station, Spence "juststarted cursing at me," saying "Why didn't you put themat my table?" and using the language: "you f-ing whitebitch," "red neck," "f--ing red neck," "mother f-er,""kiss my f-ing a- "kiss my f-ing black a- you whitebitch, red neck," and "I don't give a f- who you tell."She also claimed (although not mentioned in her writtenreport) that he threatened her, testifying that Spence said"he was going to kick my a-, "I'm going to hit you, ""if anything happened that he was going to beat me upwhen he got ouside," "he told me he was going to kickmy a- when I went outside," "I'll kick your a-, I'mgoing to get you if you do this and that to me." She fur-ther claimed (although also not mentioned in her reportat the time) that "[h]e swung at me and everything," yes,in front of all the people; that "he went like this to me..I don't remember which hand it was ...but I didsee his hand up in the air," and "he went like this ...and somebody grabbed his hand," restraining him fromhitting her. (No eyewitness was called to corroborate hertestimony about the cursing, threats, and the attemptedassault.) I find that Nazario greatly exaggerated Spence'scursing and find that the threats and attempted assault(credibly denied by Spence) were a further fabrication.Hostess Nazario gave conflicting accounts of the cir-cumstances for her writing the report on the incident.She first testified that, after she went to the ladies' roomand did not come back down, "[T]hat's when they [em-phasis supplied] told me" to write down what had hap-pened. (This could have referred to Manager Bryce andAssistant Manager Doll talking to her about the incidentbefore they went downstairs, where Bryce dischargedSpence without getting his version of what happened, asSpence credibly testified.) She next testified that "I be-lieve it was Mr. Doll" who told her to make it out. Hernext version was that "Mr. Doll had sent one of the girlsrequesting that I write what I wrote down." Next shetestified that "they" told her to write down exactly whathappened, and that she asked "him" if she could say ex-actly what Spence told her, and "he" said to write downexactly what happened. Later she testified, "I believe itwas Eddie Doll" who told her to write the report, andshe denied that he said that it was "in case anything hap-pened ...as far as the discharge of Mr. Spence." Sheclaimed that he told her to draw it up "[I]n case any-thing happened to me ...because [Spence] threatenedto hit me, or beat me up when I got out of work, orsomething like that "-despite the fact that she put noth-ing in the report about a threat.Contrary to hostess Nazario's denial that she was in-structed to draw up the written report to justify Spence'sdischarge, I find that that clearly was the purpose. Afterweighing all of the evidence, I infer that she reportedher argument with Spence to both Manager Bryce andAssistant Manager Doll, and that Bryce immediatelywent downstairs with Doll and discharged Spence (awell-known union supporter), telling him, as Spence cre-dibly testified, "You can go see [union committeeman]Murray now." Thereafter, as a defense to an anticipatedcharge of discriminatory discharge, the Company pre-pared the memorandum of the incident, attaching Nazar-io's report, to company counsel, and not only omittedfrom the memo any reference to Bryce's being present atthe discharge, but fabricating the statement that "EdDoll witnessed the entire incident and fired D. Spenceon the spot." Then at the hearing, Nazario gave muchfabricated testimony in the Company's defense (as foundabove), but undercut part of the Company's Doll-wit-nessed-it-and-did-the-firing defense by acknowledgingthat Doll had not been present during her argument withSpence-although she claimed that Doll, instead ofBryce, took Spence's book and discharged him. Then,when Bryce was called to the stand, he abandoned theplanned defense that "Ed Doll witnessed the entire inci-dent and fired D. Spence on the spot," and admittedbeing present himself at the time of the discharge. (I notethat Nazario's fabricated testimony about Spence's tablesbeing full, or practically full that evening-contrary tothe documentary evidence that he had had only oneorder-suggests that she had deliberately kept customersfrom his station, contrary to her denial on direct-exami-nation that she had any reason "not to put customers athis station that evening." However, I find it unnecessaryto decide whether an inference should be drawn that shebeen instructed to discriminate against him when seatingcustomers, thereby provoking the incident.)After considering all the evidence and circumstancesand the Company's fabricated testimony and shifting po-sitions, I find that Manager Bryce seized on Spence's useof some profanity (after breaking a rule in attempting toget some customers at his station) as a pretext for the dis-criminatory discharge of this well-known union support-er in violation of Section 8(a)(3) and (1) of the Act.4. March 3 discharge of RosenbergOn Saturday, February 24, exactly I week after Man-ager Bryce discriminatorily discharged waiter Spence,bartender Daniel Rosenberg delivered a drink to Brycein his office. Upon receiving the drink, Bryce comment-ed-without any explanation-that this would be Rosen-berg's last week working there. Thinking at first thatBryce was merely kidding, Rosenberg responded, "Mr. 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDBryce, you once told me ...no one is indispensable."Thereafter, Rosenberg had reason to be concerned. Hehad signed a union authorization card in January; he hadquestioned other bartenders four or five times aboutwhether they were interested in the Union; he had toldUnion Vice President Roy Broomfield-in the presenceof another bartender when Broomfield was a customer atthe bar-that he had signed a card, and then had openlydiscussed the union benefits with the union official forabout 10 minutes; and, he recalled, shortly before thisFeburary 24 conversation with Bryce, he had been toldby bartender John Palladino that Assistant Manager Dollsaid that Rosenberg was "up to my neck in Union," andthat Doll "would like me to be replaced."A week later on Saturday, March 3, Rosenberg wasworking at the front bar when Assistant Manager Dollassigned him to work with a new bartender that after-noon at the service bar in the kitchen. Finding that someheavy cleaning was necessary at the service bar, Rosen-berg put a waiter's jacket over his white shirt, and hadthe jacket on when he was called to the telephone.About 5 or 10 minutes after Rosenberg returned to theservice bar, Doll came into the Kitchen and "said thatEd Bryce told me to tell you that you have been fired."Rosenberg asked why and, as he credibly testified, Dollsaid that Bryce "saw me with the jacket," and "I shouldnot have had the jacket on" in the dining room (Asmentioned, Doll did not testify. Rosenberg impressed memost favorably as a sincere and forthright witness.)Several days later, Manager Bryce wrote a memoran-dum to the file, not even mentioning Rosenberg's beingout of uniform. The memo stated: "Tonight I firedDanny Rosenberg" because "[H]e [has] continually beenaway from his work station. He continues to use the cus-tomer's restrooms instead of the one for employees. Hereceives frequent personal calls and visits at the restau-rant." The memo further stated that he had been repeat-edly warned, and, since he had not changed his habits,"and was absent last night from the service bar, and wasagain using the customers' restroom, I directed EddieDoll to fire him."Thereafter, the Company continued to take shiftingpositions as the purported reasons for discharging Rosen-berg. Before the unemployment office representatives,the Company contended that the two main things were"using the telephone too much," and "using the custom-er's bathroom." At the hearing, company counsel object-ed to any testimony about use of the customer restroom(which Rosenberg and other bartenders had been usingwithout objection), stating that "[T]here was no mention,whatsoever, about his discharge from the Company byany company manager, having to do with the bathroomsituation. This is completely irrelevant.... It's totallyirrelevant. It has nothing to do with his ...discharge."At the hearing, in an apparent attempt to reconcile theCompany's shifting positions, Manager Bryce testifiedthat "I didn't fire him for wearing the waiter's jacket,"but then added, "to use the colloquialism that was thelast straw."As admitted by company counsel at the hearing, theuse of the customer restroom (mentioned twice in theCompany's memorandum to the file-dated March 3, butwritten several days later-and also mentioned in theCompany's statement to the unemployment office) hadnothing to do with the discharge. Concerning the otherpurported reasons for the discharge, Rosenberg crediblytestified that "they said you could wear anything youwant at the service bar in the kitchen." At the front bar,he would sometimes take off his tie, or wear an off-whiteinstead of a white shirt, but this had never been treatedas a serious matter. Manager Bryce had spoken to himonce, in the summer of 1978, when Rosenberg admitted-ly should have sent a message that the bar was too busyrather than letting the call interfere with his work. How-ever, there was no objection to the use of the telephonewhen the work was covered (as it was on March 3).Also, once in the summer of 1978, Bryce had toldRosenberg that his wife should not come to the barwhen it would take him away from the job, but "I wasnever told that she shouldn't be there." (Bryce admittedthat the bartenders were sometimes out of uniform,going without a tie, or wearing a pale blue shirt or jeans.I discredit, as fabrications, his claim that Rosenbergwould wear jeans or a sport shirt, and his claim that hecorrected Rosenberg a "couple of times a week" forbeing out of uniform. I also reject the contention madein the Company's brief that Rosenberg's discharge "wasa result of his insubordination over a period of months.")Contrary to the Company's denials, I find that it wasseeking a pretext for discharging bartender Rosenberg,believing that he was a union supporter campaigning forthe Union among the bartenders. I also find that Man-ager Bryce ordered the assistant manager to dischargehim for being out of uniform, but later adopted shiftingpositions to conceal his discriminatory motivation. Itherefore find that the Company discriminatorily dis-charged Rosenberg on March 3 to discourage the em-ployees' union support in violation of Section 8(a)(3) and(1) of the Act.G. Discussing Union on Premises ProhibitedAbout February 8, at a regular Thursday meeting ofemployees, Manager Bryce read a copy of his January 26letter, to union committeeman Murray, with a copy toCompany Counsel Ferris, accusing Murray of continuingto "intimidate, coerce, and force" employees to sign rep-resentation cards, and warning him that if these activi-ties, by himself or "any of your colleagues," do not ceaseon the premises during working hours, further actionmay be required. (There is no evidence that Murray wasin fact intimidating, coercing, and forcing employees tosign union cards. Bryce did not read to the employees,nor respond to, the union counsel's February 7 letter tohim, denying that Murray had engaged in such conductand requesting to be informed if "you have specific in-stances where Mr. Murray or any other person has co-erced any employee of Lundy's to sign an authorizationcard ...so that I may take the appropriate action.")After Manager Bryce read the letter, as bartenderRosenberg credibly testified, Bryce "told the employeesthat he did not want the Union discussed on the prem-ises," he did not want the Union "brought up at themeeting," and that, "[l]f you have any complaints, don'tlet it have anything doing with the union." Bryce added F.W.I.L. LUNDY BROS. RESTAURANT, INC.429that the employees "could talk all you want on thestreet, but not on the premises."Thus, Manager Bryce was again singling out commit-teeman Murray, who was leading the Union's organiza-tional drive. (Previously, as found above, Bryce had heldMurray up to ridicule and scorn at the December 23meeting, at which Bryce referred to him as a "joker" or"clown" attempting to organize the Union, and threat-ened to close the restaurant if the Union came in; andOwner Thiele also had singled out Murray on December29, when Thiele was likewise threatening to close therestaurant. By connecting Murray's organizing effortswith the threats of closure, the Company had madeMurray a "marked" man, being shunned by employeesthat "he did not want the Union discussed on the prem-ises" and they "could talk all you want on the street, butnot on the premises." Although Murray continued in hisorganizational effort at the restaurant, it is clear thatBryce's announcement to the waiters, cooks, and dish-washers in the meeting that he did not want them to dis-cuss the Union on the premises tended to interfere withthe exercise of their Section 7 rights in violation of Sec-tion 8(a)(1) of the Act.H. Antiunion Petition and PamphletAs found, the Company's campaign to undercut theUnion's organizational drive included criticizing, ridicul-ing, and discriminating against the Union's principalleader, committeman Murray, as well as prohibiting em-ployees from discussing the Union on the premises of therestaurant. However, despite this unlawful rule againstdiscussing the Union, the antiunion campaign againstMurray and the Union continued, on company time,through the activity of part-time waiter Douglas Bourne,who worked closely with Headwaiter Reid in opposingthe Union.On February 11 (3 days after Manager Bryce promul-gated the illegal no-discussion rule), waiter Bourne begancirculating a carefully worded, legal-type antiunion peti-tion against committeeman Murray, and on April 1 (4days before the election) Bourne appeared at the restau-rant with a costly, four-page printed pamphlet, vigorous-ly attacking Murray and allegedly coercing the employ-ees, as discussed below. (Bourne was not called to tes-tify.)Bourne (the only part-time waiter working neither Fri-days nor Saturdays) was often present when HeadwaiterReid was talking against the Union. Sometimes in De-cember, after the December 4 union meeting, Bournewas present when Reid talked to waiter Lindsay abouthis name being on a piece of paper (perhaps referring tothe Union's bargaining request, in which the Unionnamed Lindsay as one of the union committeemen).Bourne was also present (being "always present, most ofthe time with Mr. Reid") on December 24, the day afterManager Bryce ridiculed Murray, Lindsay, and Lawsonbefore the employees and threatened to close the restau-rant. On that occasion, both Reid and Bourne told Lind-say that, "if anyone was not satisfied with the conditionsthere, they should quit" and Reid said that "no Blackman can be organized. You can't organize any Blackman" (Lindsay explaining that at Lundy's, "All the wait-ers are black"). Waiter Sterling recalled that Bourne waspresent with him and Reid when-before waiterSpence's discharge-Sterling was attempting to discour-age Spence from going to the Union. In such discussionswith Sterling and Reid, Bourne would say that theUnion was no good for them.Antiunion Petition: On Sunday, February 11, as unioncommitteeman Lawson credibly testified, HeadwaiterReid was sitting at a table in the first section of thedining room writing a schedule. Waiter Bourne wasstanding in front of Reid, and other waiters were stand-ing on the side. Lawson observed that Bourne "pickedup a sheet of paper from the table where Mr. Reid wassitting," and saw him pass the petition around to thewaiters standing about 6 or 8 feet from Reid and havethem sign it. Later Lawson saw Bourne in the kitchenwith a similar paper, and overheard him telling the cookthat "[T]his is not from the Union, this is from the menprotesting that they don't want to work with CyrilMurray." Bourne then went from one to another in thekitchen getting them to sign. Sometime after that (as elic-ited by company counsel on cross-examination ofLawson) waiter Madison told Lawson that "he signed itbecause he was supposed to do so ...by the headwaiterand otherwise." When Bourne went to the service clambar in the kitchen, he told clam opener Sanchez, "I col-lect some signatures." Sanchez asked what for, and it isundenied that Bourne said, "To keep the place open"(evidently referring to the repeated threats to close if theUnion came in). Bourne did not show Sanchez the typedpetition, but had him sign a sheet without any heading.(There were 13 signatures on the petition, and a total of44 signatures on 3 blank sheets.) Waiter Edwin Grant, anantiunion defense witness, signed the petition itself butdid not read it. He denied asking the Company to fireMurray and denied refusing to work unless Murray wasfired. Company-witness Saunders (another antiunionwaiter) testified that Bourne told him that "these guys[union committeemen Murray, Lindsay, and Lawson]were being unjust to Lundy's"; that he thereafter sawBourne in the dining room reading the petition to threeor four waiters; and that the petition was going aroundthe dining room about 5 or 6 p.m. (as meals were beingserved).The petition, addressed to Manager Bryce, avoids anydirect reference to the Union, but refers to a February 5article in the Jamaican Weekly Gleaner concerning theUnion's NLRB charges and demand for representation,and quoting Murray, "a Jamaican worker-delegate atLundy's," as describing the situation there as "a slaveryset-up." The petition, dated February 10, is obviously acarefully prepared legal document stating that "the un-dersigned employees wish to disassociate ourselves"from the newspaper article, and that Murray's "state-ments and accusations are false, mischievous, and de-meaning to us. Never in the history of this restauranthave we enjoyed so much freedom, consideration, andbenefits. Our loyalty to this institution [goes] back manyyears, therefore we want to give you the assurance thatour love for this Land-Mark remains intact." The peti-tion concludes that "because of the seriousness and meancharacter of the attached article we will no longer asso- 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDciate ourselves with Mr. Cyril Murray as a co-workerand we the undersigned will not return to work unlesshis service as a waiter is terminated immediately." (Apart of the petition was quoted in a leaflet subsequentlyissued by the Company against the Union.)There is no testimony by any employee that he threat-ened not to return to work unless Murray was terminat-ed. Instead, the evidence reveals that the alien employ-ees-some of them speaking little English-were mostfearful of losing their jobs; many of them, after the re-peated threats of closure, had refused to sign authoriza-tion cards or had requested to withdraw their cards, ex-pressing fear that the restaurant would close; the waitershad not quit even when charged up to $500 for lostchecks; and they accepted the food served to the em-ployees in an upstairs dining area (credibly testified asbeing "chicken neck, chicken gizzard, and hot dog, sau-sage," and later resulting in one employee going into thehospital for malnutrition). They accepted the conditionof having no heat in the employee restroom; and severalof the waiters credibly testified that they did not ques-tion the estimated quitting times which Headwaiter Reidput down for them on the timesheet, and accepted theirpaychecks even when short, because if you "argue aboutit they'll kick you out," or "if you make any long talk,you out, " or "if you mention it, it will be worse foryou." Under these circumstances, I consider it most un-likely that the alien employees, dependent upon the res-taurant jobs for their livelihood, would be threateningnot to return to work unless Murray was terminated im-mediately. Even assuming that the conditions describedin the newspaper article were inaccurate (regarding aformer practice of using petty cash vouchers, $65 or $70charged for a broken tray of dishes, $100 charged for amissing check, charges for cash register shortages, dis-charges for complaining to management, interrogationabout who were trying to join a union, violations ofhealth laws and insanitary conveniences, payment forjobs in the restaurant, etc.), it is clear that the employeesdid not spontaneously prepare and sign a petition in pro-test. The petition is obviously a carefully drafted, formal-ly typed, legal document which was circulated underconditions indicating that it met the Company's approv-al. In front of other waiters, Bourne took the petitionfrom a table where Headwaiter Reid was sitting, and hadthe waiters to sign it in Reid's presence. Later, Bournewas permitted to read the petition to waiters on duty inthe dining room. Bourne secured most of the signatureson blank paper, and induced employees to sign by usingsuch arguments as "this is from the men protesting thatthey don't want to work with Cyril Murray," "theseguys [Murray, Lindsay, and Lawson] were being unjustto Lundy's," and the petition is "[T]o keep the placeopen." I therefore reject the argument in the Company'sbrief that the newspaper article "so aroused the staffagainst Mr. Murray personally that they took it uponthemselves to write to the Manager of the restaurant tocompletely disavow the article and demand the immedi-ate termination of Mr. Murray," and that the petition"was not in any manner aided or abetted by any memberof management," and "was, in fact, a spontaneous reac-tion by an irate group of dedicated workers to showtheir loyalty and appreciation to their employer." (I dis-credit the testimony by Reid and Manager Bryce thatthey first saw the petition when it was lying on Bryce'sdesk.)After weighing all of the evidence, I find that theCompany not only permitted the circulation of the an-tiunion petition during working time, but also that it pre-pared the document and, as alleged in the complaint,"circulated, urged and solicited" employees to sign itthrough its agent, waiter Bourne. I also find that theCompany prepared the document as a further means ofundercutting the organizational effort of union commit-teeman Murray. Accordingly, I find that the Companythereby coerced the employees in the exercise of theirSection 7 rights in violation of Section 8(a)(1) of the Act.Antiunion Pamphlet: On Sunday, April 1, waiterBourne took a box of the 4-page printed antiunion pam-phlets (G.C. Exh. 7) to the kitchen and left the box thereduring the day alongside the food checker's desk. Bournehanded a copy to Captain Stultz (who was acting asheadwaiter in Reid's absence). After reading it, Stultzput the copy back in the box and did nothing to stop thecirculation. Later, after headwaiter Reid arrived, asunion committeeman Lawson credibly testified, Bourneand Reid were in the first section of the dining room,with a few copies of the pamphlets in their hands, look-ing at the pamphlet and laughing. Later that day,Lawson saw Bourne and Reid go toward the checker'sdesk in the kitchen, take additional copies of the pam-phlet from the box, and start distributing them to thekitchen employees. Then Bourne returned to the diningroom and distributed copies to waiters on duty. (Accord-ing to Reid, he saw copies of the pamphlet in the diningroom and "told them that it does not belong in there." Idiscredit his denial that he personally distributed any ofthem.)The printed pamphlet consisted of a "Vote No" leafletand a 3-page document entitled, "The Workers Bulletin."The so-called bulletin vehemently attacked union com-mitteeman Murray and listed 37 "Facts If There Is AUnion." These "facts" included loss of the privilege to"take a friend for a job," to work the days "we want towork," to take time off "when we want to," to eat food"in the kitchen again," and to have sons in college"come here to work again." It overstated the initiationfee and dues, claiming that the initiation fee was "ap-proximately" $100 (instead of the correct figure of $40)and the dues "as much as" $12 weekly (then $11.50 amonth). The pamphlet falsely stated that "all unioncooks must speak good English." It reminded the em-ployees of the threats made by Owner Thiele, ManagerBryce, Headwaiter Reid, and Captain Stultz that the res-taurant would close if the Union came in by stating that"The Lundy's Family is opposed to Union. They closedfor six months in 1957, but in 1979 we will vote 'No' andkeep the doors open.. .. this is Lundy's business andthey are opposed to Union. A man does what he wantsto do with his place." In the absence of Bourne as a wit-ness, there is no direct evidence of who prepared the"Vote No" leaflet and the attached "The Workers Bulle-tin" pamphlet, nor evidence about who paid for theprinting. I consider it most unlikely that a part-time------- F.W.I.L. LUNDY BROS. RESTAURANT, INC.431waiter, Bourne, would prepare such a lengthy pamphletand pay for the expense of printing it. When questionedon direct examination, Headwaiter Reid (who workedclosely with Bourne in opposing the Union) testified that"[n]o way whatsoever" did he prepare "The WorkersBulletin," "No" he did not help prepare it in any way,"Absolutely not" did he give anyone any informationthat could be put in here, and he "Never" suggested oradvised any employee to distribute it to the waiters orany other employee. (As indicated above, he did not im-press me as being a candid witness.) Manager Bryce tes-tified, "I had nothing to do whatsoever with this docu-ment." (As indicated, Bryce appeared willing on thestand to fabricate whatever testimony might seem plausi-ble to support the Company's cause.) Citing these den-ials, the Company disputes the allegation that it distribut-ed the pamphlets, which it contends were "prepared to-tally and completely by some employee or employeesunknown to management."The credited evidence establishes that not only didHeadwaiter Reid and Captain Stultz permit the distribu-tion of the antiunion pamphlet on April 1, but also Reidhimself participated in the distribution of the pamphlet inthe kitchen. Under these circumstances, and in the ab-sence of any evidence that part-time employee Bourne orany other employees paid for the printing of the "VoteNo" leaflet and the attached "The Workers Bulletin," Iinfer that the Company participated in the preparation ofthe pamphlet and paid for its printing. Accordingly, Ifind that the Company not only permitted the antiunionpamphlet to be distributed on company time, thereby in-dicating to the employees that it ratified the impliedthreats of closure and loss of jobs and privileges in thepamphlet, but also that the Company itself distributedthe pamphlets through its agents, Reid and Bourne,thereby coercing the employees in the exercise of theirSection 7 rights in violation of Section 8(a)(1) of the Act.I. Discharge of Three Union Committeemen andSanchezOn Friday, April 6, the day after winning the electionby a vote of about two to one, Manager Bryce calledabout 15 or 20 waiters, kitchen employees, and supervi-sors into his office to witness the discharge of all threeunion committeemen, Cyril Murray, Herbert Lindsay,and Ernest Lawson, as well as clam opener EdmundoSanchez, whose picture taken with the committeemenhad been published in the union newspaper. The wit-nesses included Headwaiter Reid and waiter Bourne,both of whom were off duty that day. On the way to theoffice, Bourne told the committeemen, "I've got to seethis."At the meeting, Manager Bryce said, "You men sawthat we want no union here and you lost two to onespite of your organizing." He added that America was afree country and anybody was free to join a union, butstated, "You have got a lawyer to instruct you, and Ihave a lawyer to instruct me"; "Over the past weeksthere have been a lot of bickering" in the restaurant; andit was clear that he could not operate the restaurantproperly with Lindsay, Murray, and Lawson. He said,"There is a petition against you men here," saying thatthe employees did not want to work with them (refer-ring to the February 10 petition against Murray, G.C.Exh. 10), but he refused Murray's request to see the peti-tion. Byrce then stated, "We do not want any unionhere. You the men who bring the Union here we don'twant you here either." Turning to Sanchez, Bryce said,"I have seen your picture in the paper." (He was refer-ring to the April 2 edition of the Union's newspaper.)Bryce next referred to Juan Diaz, the dishwasher whowas discriminatorily "laid off" (discharged) on Decem-ber 10, as discussed above, stating that Diaz joined theUnion "and then after he lost his job he went to theUnion to get a job and the Union [chased] him away."Upon handing out the final paychecks, Bryce said, "San-chez, here is your check .. .. This is what you get foryour picture." As the four discharged employees wereleaving, Bryce concluded, "Well, this is what you get fora result of trying to bring a union in." (The above find-ings are based on the credited testimony by Lawson,Murray, and Lindsay, who appeared to be honest, forth-right witnesses.) According to Bryce, he invited about 20people into the office, and "At the meeting I said, menwon't associate with you, I cannot run the restaurantwithout the rest of the employees, and therefore I amletting you all three go.... I told Mr. Sanchez that in-asmuch that it was generally known to the employeesthat he was associated with ... .Mr. Lindsay, Mr.Lawson and Mr. Murray, that the employees includedhim in their request that these employees no longer workat Lundy's." He denied using the word "union" in themeeting. When asked on cross-examination, "If [Sanchez]hadn't had his picture taken with them, he probablywouldn't have been fired," he at first answered, "That iscorrect." Then he changed his testimony: "I mean if themen had not said to me this guy is with them and wewon't work with him either, and their opinion was basedon that picture, then that is correct." (When so testify-ing, Bryce appeared to be seeking a plausible defenserather than attempting to give an accurate account ofwhat happened.)It is undisputed that, earlier in the day, Kitchen Super-visor Raoul Badillo told Sanchez that, on election day(April 5, the day before), Badillo was in the office withOwner Allen Lundy, and that, when Lundy "saw mypicture and my name," he said, "This guy out." About 8o'clock that night, after the election, as committeemanLindsay credibly testified, Manager Bryce ordered Lind-say out of the restaurant and told him, "I'm going to fireyou for ...theft, destroying public property, insubordi-nation, and trespassing ...and 16 other reasons." (Noneof these accusations was mentioned at the time of thedischarge the following afternoon. I note that, in theCompany's report to the unemployment office for eachof the four discharged employees, it stated that the em-ployee became unemployed because he was dischargedfor misconduct: "Subject was doing a poor job, disruptedservice to customers and distracted other employee'sfrom doing thier jobs.")After ordering committeeman Lindsay out of the res-taurant on Thursday evening, following the election,Manager Bryce threw a party as a victory celebration.Bryce claimed that, between about 8 or 9 o'clock and II 432DECISIONS OF NATIONAL LABOR RELATIONS BOARDor 12 o'clock, "almost every employee in the restaurantcame to me at one time or another" and "in addition toMr. Murray" they "named Lawson, Lindsay, and San-chez," stating that "they wouldn't work with themeither. They did not take the time to write a petition.They came to me verbally and said that." Bryce alsoclaimed that, on this night after the union election,...many of the employees had come to me andsaid you have got to let them [Murray, Lindsay,and Lawson] go, I won't work here with them, Iwon't associate with them, in fact one remark thatwas made to me is 'We'll sit outside in the parkinglot if you let them come back to work' ...thatparticular remark and many others similar to itwere made to me by dozens of employees both inthe kitchen and in the dining room.He further claimed that among the 30, 40, or 50 employ-ees who asked that Murray, Lindsay, Lawson, and San-chez be discharged were company witnesses Sterling andGrant (neither of whom corroborated Bryce's claim).When asked about not taking action against Murray afterreceiving the February petition stating that the employ-ees would not work with him, Bryce answered, "Itwould have been a clear and flagrant violation to havefired him in February during the organizing campaign."In its brief, the Company asserts:To summarize the situation with respect toMessrs. Murray, Lawson, Lindsay and Sanchez,these four men so alienated themselves from theirformer colleagues-despite the fact that many ofthese colleagues supported the [Union]-that the at-mosphere at the restaurant became highly volatile.This situation came to a head immediately after theelection with the demands of the staff, upon man-agement, to immediately remove and disassociatethese four from the remaining staff. Management,therefore, had no other recourse but to terminatetheir employement in order to preserve harmonyand a cooperative working relationship with the re-maining employees.Of course, such a position is untenable. Even if ManagerBryce's testimony were credited, that 30 to 50 employeestold him after the election that they would not workwith the three union committeemen and Sanchez, thereasons for their opposing Murray were the same as inFebruary (when the Company's agent, Bourne, inducedemployees to sign the antiunion petition against Murray,and when admittedly it would have been "a clear andflagrant violation" for Bryce to discharge Murray duringthe organizing campaign), and the reason for the opposi-tion to committeemen Lindsay and Lawson and unionsupporter Sanchez were their association with Murrayand their support of the Union. It has long been well es-tablished that, even in a situation where there is no hos-tility of the employer toward a union (contrary to theunion animus here), an employer who yields to an an-tiunion bias of his employees and terminates an employeefor such reason discriminates against the employees inviolation of Section 8(a)(3) and (1) of the Act. HudsonMotor Car Company, 34 NLRB 815, 826-827 (1941),enfd. 128 F.2d 528, 532-533 (6th Cir. 1942).However, I do not credit Manager Bryce's unsupport-ed claim that 30 to 50 employees told him after the elec-tion that they would not work with the three union com-mitteemen and Sanchez. Bryce had previously threatenedto find some way to discharge the three committeemen,and, as admitted by Supervisor Badillo to Sanchez,Owner Allen Lundy was ordering the discharge of San-chez for having his picture in the union newspaper withthe three committeemen. I discredit Bryce's testimony asanother fabrication, and find that Bryce discharged em-ployees Murray, Lindsay, Lawson, and Sanchez-infront of an assembled group of employees-because oftheir union activity and as a warning to any other em-ployee who might dare in the future to attempt to orga-nize a union at the restaurant, thereby violating Section8(a)(3) and (1) of the Act.J. Other Alleged ViolationsIn an employee meeting in early February, ManagerBryce discussed which employees would be entitled toreceive backpay for unpaid overtime which the Compa-ny was being required to pay. Shortly thereafter onMarch 1, the Company posted a notice that the employ-ees would be paid for all time on their timecards withoutthe hour deduction for lunch, but would be required tobe in uniform when punching in and out. Bryce testifiedthat this was strictly an administrative change makingthe bookkeeping easier: paying the employees, instead ofdeducting an hour, for the lunch break, while requiringthe employees to change clothes on their own time,thereby balancing hour off against another. Althoughthe General Counsel contends that the paid lunch hourwas an unlawful inducement of employees to abandontheir union support, and that the new rule on punchingthe clock in uniform was discriminatorily motivated todiscourage the employees' union support, I find that thechanges merely constituted a change in keeping track ofall working hours, and that no unlawful inducement ordiscrimination has been proved. I therefore shall dismissthis allegation in the complaint.It was alleged in the second complaint, as amended atthe hearing, that the Company "discontinued efforts toobtain group health insurance ...as a result of the com-mencement of the union organizing campaign," and soinformed the employees, thereby violating Section 8(a)(3)and (1) of the Act. The General Counsel relies on Man-ager Bryce's testimony that he had started making in-quiries about health and life insurance for the employees,but, after the union organizing began, he deferred furtheraction and notified the employees, "I was very sorry butwe could not continue any further with looking into ahealth insurance and life insurance program until afterthe union matter was settled." I find that the GeneralCounsel has failed to prove that the Company eitherdenied the employees any benefits because of their unionactivity or interfered with the exercise of their Section 7rights. I shall therefore dismiss this allegation in the com-plaint. F.W.I.L. LUNDY BROS. RESTAURANT, INC.433III. REPRESENTATION PROCEEDINGThe petition was filed on December 19, a consent-elec-tion agreement was signed on March 16, and the electionwas held on April 5 in the following appropriate unit:·..all food preparation, food service and mainte-nance employees employed at the Employer's res-taurant located at 1901 Emmons Avenue, Sheeps-head Bay, New York, including waiters, waitresses,busboys, cooks, dishwashers, pot washers, saladmen, bartenders, hostesses, clam openers, mainte-nance men, porters and matrons; and excluding allother employees, including the manager, assistantmanagers, kitchen manager, office manager, head-waiters, captains, other management employees,checkers/cashiers, office clerical, accounting per-sonnel, guards and supervisors as defined in theAct.Excluding I void ballot and 18 challenged ballots, thevote was 44 for, and 68 against, the Union.The Union filed timely objections on April II. TheRegional Director issued a Report on Objections on July11, overruling Objections 1-5, 8, 11, and parts of Objec-tion 15; setting down for hearing with the complaintcases Objections 6, 7, 9, 10, 12-14, and part of 15; andordering a severance of the representation case uponruling and decision herein.Based on the foregoing findings in the complaint cases,I sustain Objection 6 (concerning closure threats madebefore the election by Owner Thiele, Manager Bryce,Headwaiter Reid, and Captain Stultz), Objection 9 (con-cerning threats by Manager Bryce to discharge employ-ees Murray, Lindsay, and Lawson, and a threat-anorder-by Owner Thiele that Sanchez be discharged),Objection 10 (concerning the Company's distribution ofthe April 1 pamphlets containing substantial misinforma-tion about the Union and containing threats of closingand loss of benefits if the Union won the election), Ob-jection 12 (concerning the unlawful discharge of employ-ees Juan Diaz, Edward St. Vil, Derman Spence, andDaniel Rosenberg), Objection 13 (concerning the Com-pany's unlawful distribution of an antiunion petition onFebruary 11), Objection 14 (to the extent that it allegesan unlawful no-discussion rule directed at the Union, andObjection 15 (to the extent that it alleges loss of over-time and the Christmas bonus, and the holding of unioncommitteemen Murray, Lindsay, and Lawson up to ridi-cule and scorn).Objection 7 (not contended to be an unfair labor prac-tice) alleged that, starting about March 30, the Companyprovided bus service from the restaurant to the subwaystation "with the dual purpose of providing a benefit notpreviously enjoyed by the employees and of restrictingaccess of the Union in attempting to communicate withthe employees." The bus service was provided for 6nights, from March 30 (2 days before a scheduled unionmeeting near the plant) through April 4 (the night beforethe election). As had happened before, an employee hadbeen mugged after work at the subway station on March18, but this was the first time the Company had everprovided a bus, and the service continued only until theemployees voted in the April 5 election. Contrary toManager Bryce's claim that he did not consider the vanan employee benefit: Office Manager Williams admittedknowing that the Family and the executors of the estate"felt that it would be favored" by the employees. Unioncommitteemen Murray, Lindsay, and Lawson had beeninviting employees to a union meeting in a motel nearthe restaurant on April 1, but the free bus service result-ed in only 10 or 12 employees attending the meeting.From time to time, Headwaiter Reid and Captain Stultzwould "go out there by the door to see who go outthere and who take the bus," as committeeman Lawsoncredibly testified. And, as elicited by company counselfrom waiter Sterling, a defense witness, there was talk inthe restaurant before the election about the Companyproviding the van because of the Union. Although theCompany contends that it provided the service "only forthe safety of the employees" (emphasis supplied), itoffers no explanation for limiting the service to the fewdays before the election. Under all the circumstances, Ifind as alleged in the objection that the Company pro-vided the bus service to give the employees a preelectionbenefit, and to limit the ability of the Union to communi-cate with the employees. I therefore sustain Objection 7.I find that the Company's foregoing conduct, occur-ring between the filing of the petition and the holding ofthe election, interfered with the employees' free and un-trammeled choice of representation. I therefore find thatthe election must be set aside and a new election held.CONC.USIONS OF LAW1. By discriminatorily discharging employees JuanDiaz, Daniel Rosenberg, Edward St. Vil, and DermanSpence during the election campaign and employeesErnest Lawson, Herbert Lindsay, Cyril Murray, and Ed-mundo Sanchez on the day after the election, in reprisalfor their union activity, the Company engaged in unfairlabor practices affecting commerce within the meaningof Section 8(a)(3) and (1) and Section 2(6) and (7) of theAct.2. By repeatedly threatening to close the restaurant ifthe Union were voted in, the Company violated Section8(a)(l) of the Act.3. By suspending union organizer Ernest Lawson for 2days on January 26, by suspending him and union orga-nizer Cyril Murray for a half day on December 9, andby transferring union organizer Herbert Lindsay to a lessdesirable work station on December 9, causing himthereafter to lose earnings, in reprisal for their union ac-tivity, the Company discriminated against them in viola-tion of Section 8(a)(3) and (1) of the Act.4. By holding up union organizers Murray, Lindsay,and Lawson to ridicule and scorn in front of assembledemployees, and by threatening to find a way to firethem, because of their organizing activity, the Companycoerced employees in the exercise of their Section 7rights in violation of Section 8(a)(1) of the Act.5. By engaging in repeated coercive interrogation ofemployees; by creating the impression of surveillance ofunion activities and meetings; by implying a threat to dis-charge employees for getting involved with the Union;by threatening reprisals and the loss of overtime, 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDallowances, and other benefits if the Union comes in andthe restaurant is not closed; and by prohibiting discussionof the Union on the premises of the restaurant, the Com-pany coerced employees in violation of Section 8(a)(l) ofthe Act.6. By permitting the circulation of an antiunion peti-tion during working time, and by circulating and urgingand soliciting employees to sign the petition through itsagent, the Company coerced employees in violation ofSection 8(a)(l) of the Act.7. By permitting the distribution of a coercive antiun-ion pamphlet during working time, and by distributingthe pamphlet through its agents, the Company further in-terfered with the employees' exercise of their Section 7rights in violation of Section 8(a)(1) of the Act.8. The General Counsel has failed to prove that pay-ment for the lunch hour in exchange for requiring theemployees to be in uniform when punching in and outwas either an unlawful inducement or unlawful discrimi-nation.9. The General Counsel has failed to prove that theCompany unlawfully coerced the employees or deniedthem benefits because of their union activity when theCompany deferred inquiries about, and announced to em-ployees that it could not continue looking into, a healthinsurance and life insurance program during the electioncampaign.THE REMEDYHaving found that the Respondent committed a vari-ety of unfair labor pratices, I find it necessary to orderthe Respondent to cease and desist therefrom and to takecertain affirmative action to undo the effects of the mis-conduct to the extent possible.This is clearly an "exceptional" case, marked by "out-rageous" and "pervasive" unfair labor practices.N.L.R.B. v. Gissel Packing Co., Inc., 395 U.S. 575, 613(1969). The case involved about 143 waiters and otherdining room and kitchen employees, a large percentageof them being aliens, working at the minimum wage fora large, famous 1000-seat restaurant. Beginning aboutDecember 5, after the Union's first organizing meetingwith employees, the Company committed extensiveunfair labor practices to undercut the union drive. Theturning point in the campaign came in late December,when Manager Bryce and Owner Thiele, in separate em-ployee meetings, threatened to close the restaurant if theUnion came in. Fearing loss of their livelihood, with no-where else to work, many of the alien employees askedthat their union authorization cards be withdrawn or de-stroyed, or refused to sign or turn in their cards "becauseI don't want the restaurant to close," or stated theywould lose their jobs and "couldn't get any jobs out-side." These threats to close continued. After the Thieleand Bryce meetings, Headwaiter Reid and Captain Stultzmade repeated references to the restaurant's closing ifthe employees joined the Union. In March, in anotheremployee meeting, Bryce told the employees that theowners "agreed to open the restaurant [after the vacationshutdown in January] because I gave them assurance"that the employees would vote no union. Then on April1, 4 days before the election, the Company through itsagents distributed a pamphlet which included a 3-page,printed "The Workers Bulletin," which concluded withanother closure warning: "The Lundy's Family is op-posed to Union. They closed for six months in 1957, butin 1979 we will vote 'No' and keep the doors open ...this is Lundy's business and they are opposed to Union.A man does what he wants to do with his place."Headwaiter Reid, who admittedly had "spies" at theunion meetings, systematically interrogated employeesconcerning who handed out and signed union authoriza-tion cards and what they thought about the Union; gavethe impression that the Company was keeping the unionactivities and meetings under surveillance; and threat-ened employees with discharge if they supported theUnion. One employee, Sterling, who promised Reid tobe one of the main ones "that's going to campaign agaistthe Union coming in here" and who conferred daily withReid, campaigned against employees joining the Union,contending "if you're illegal [aliens], and the Union comein, you're out." (This was part of the context of theCompany's repeated threats of closure, magnifying thealiens' fear of loss of their livelihood.) Manager Brycehimself interrogated employees at his December 23 meet-ing concerning who had signed authorization cards, andthreatened the employees with reprisals and the loss ofbenefits if the Union did come in and the restaurant didnot close. The Company discriminatorily dischargedeight of the union organizers and supporters, four ofthem before the election: two in December, one in Feb-ruary, and one in March.Meanwhile, the Company was discriminating againstthe three members of the union organizing committee,Murray, Lindsay, and Lawson, and was taking actions toisolate them from the employees, undercutting the orga-nizing effort. It suspended Murray and Lawson on De-cember 9, transferred Lindsay on the same day to a lessdesirable work station (causing him to lose both wagesand tips between then and the election), and suspendedLawson again on January 26. In the December 23 meet-ing, Manager Bryce held them up to ridicule and scorn,and in that meeting, and again in an employee meeting inMarch threatened to find a way to discharge them. Afterthe December 23 meeting, many of the employees evenstopped speaking to the three organizers. ParticularlyMurray, the most active organizer, became a "marked"man, being shunned by employees fearful of losing theirjobs. Owner Thiele singled Murray out at the December29 meeting, and Bryce again singled him out at a meet-ing in February, and took actions to further isolate himfrom the employees. He told the employees "he did notwant the Union discussed on the premises" of the restau-rant, and that they could talk all they want "on thestreet, but not on the premises." Despite this unlawful re-striction on discussing the Union on the restaurant prem-ises, Headwaiter Reid permitted antiunion employeeBourne (an agent of the Company) to pass out-in Reid'spresence, during working time-an antiunion petition(prepared by the Company) insisting on the immediatedischarge of Murray to further undercut his organizingefforts.Finally, on April 6, the day after the Company's victo-ry at the April 5 election, the Company clearly flaunted F.W.I.L. LUNDY BROS. RESTAURANT, INC.435the Act as a warning to any other employee who mightdare in the future to attempt to organize a union at therestaurant. Manager Bryce, before an assembled group ofemployees, summarily discharged all three of the unionorganizers, and also a fourth union supporter, Sanchez,because his photograph taken with them had appeared inthe union newspaper. He told Murray, Lindsay, andLawson, "We do not want any union here," and, becausethey had tried to bring in the Union, "we don't want youhere either." Upon handing Sanchez his final check,Bryce said, "This is what you get for your picture."The Union contends that the Company's pervasive,flagrant, and outrageous unfair labor practices have"eliminated all possibilities of a future fair election," andthat a bargaining order must be part of any meaningfulremedy. The General Counsel contends that the Compa-ny's unfair labor practices are so outrageous and perva-sive that the extraordinary remedies delineated in UnitedDairy Farmers Cooperative Association, 242 NLRB No.179, are necessary to dissipate and counteract their ef-fects for the holding of another election. Relying onUnited Dairy, the General Counsel does not seek a bar-gaining order in the absence of proof that the Union hadobtained a majority of valid authorization cards. (Theevidence does not disclose how many valid cards theUnion had obtained in the bargaining unit of approxi-mately 143 employees. Citing the testimony of commit-teeman Lindsay, the Company points out in its brief that"there was testimony that 80 employees signed unioncards." However, I note that committeeman Lawson tes-tified that a "good 20, 30 men approached us" after theclosure threats began, "saying they better hold off.") Asindicated above, the Company denies committing anyunfair labor practices.In United Dairy, the Board divided three ways on thequestion of issuing a bargaining order in a case in whichthere were flagrant and pervasive unfair labor practices,but no prior showing of majority support for the Union.Chairman Fanning and Member Jenkins would issue thebargaining order as "the only adequate remedy" (in addi-tion to extraordinary remedies). Member Penello, findingthat such a bargaining order would violate the principleof majority rule, found that the Board lacks statutory au-thorization to issue a bargaining order in the absence of ashowing that the Union ever enjoyed majority support.The remaining Board members, Murphy and Truesdale,found that the Board's statutory remedial authority"may" well encompass the authority to issue a bargain-ing order in the absence of a prior showing of majoritysupport, but, as a matter of discretion, joined withMember Penello in refusing to issue such an order. Theyheld that a bargaining order in that case "presents a sub-stantial risk of imposing a union on nonconsenting em-ployees, and could only be justified if it served a substan-tial remedial interest." 242 NLRB No. 179, supra. Eventhough finding it true that the unfair labor practices had"precluded that holding of an unencumbered election,"they found on the facts of the case that it would be lessdestructive of the Act's purposes to devise "extraordi-nary remedies which, although perhaps not sufficient toeradicate totally the effects of the unfair labor practices,"would tend to restore an atmosphere giving employees achoice for or against union representation, rather than"risk negating that choice altogether by imposing a bar-gaining representative" on the employees. Id. Neverthe-less they added (Id., fn. 11:As experience dictates, we will continue to balancethese competing interests. It may be that in somecase the facts will show that the atmosphere hasbecome so poisoned as to preclude any reasonablelikelihood of ever holding an election in which wecan place any confidence, even if extraordinaryremedies were employed.I find that this is such a case.Particularly in view of the alien status of a large per-centage of the employees and the fear of losing theirlivelihood engendered by the Company's repeated clo-sure threats, discharges, and other extensive unfair laborpractices, I find that the atmosphere at the restaurant"has become so poisoned as to preclude any reasonablelikelihood of ever holding an election in which we canplace any confidence, even if extraordinary remedieswere employed." Thus, the risk of "imposing a union onnonconsenting employees" must be balanced against thecertainty of assuring the Respondent continued enjoy-ment of the fruits of its flaunting of the Act, deprivingthe employees of any free choice. Yet, even if it werefound that the risk is justified by a "substantial remedialinterest," a majority of the Board has not as yet madethe determination (1) whether the Board's remedial au-thority under Section 10(c) of the Act does "encompassthe authority to issue a bargaining order in the absenceof a prior showing of majority support," and (2) whetherthe Board in such an extreme case will exercise its dis-cretion to issue a bargaining order. I defer to the Board'sjudgment on those policy matters.For what they may be worth in the extreme circum-stances of this case, I do find it necessary to include inthe remedial order various extraordinary remedies delin-eated in the Board's United Dairy decision to "dissipateas much as possible the lingering atmosphere of fear andcoercion created by these unfair labor practices." Id. Asfound by the Board, this additional remedial action is de-signed to accomplish two objectives in the restoration ofemployee rights: to "emphatically ...inform employeesof their Section 7 rights and assure employees that Re-spondent will respect those rights," and to afford theUnion "an opportunity to participate in this restorationand reassurance of employees rights by engaging in fur-ther organizational efforts, if it so chooses, in an atmo-sphere free of further restaint and coercion ...in orderto counteract the effects of Respondent's campaign oflawlessness." Id.As conventional remedies, the Respondent having dis-criminatorily discharged eight employees (Juan Diaz onDecember 10, Edward St. Vil on December 31, DermanSpence on February 17, Daniel Rosenberg on March 3,and Ernest Lawson, and Herbert Lindsay, Cyril Murray,and Edmundo Sanchez on April 6), suspended three em-ployees (Lawson and Murray on December 9 andLawson again on January 26), and transferred Lindsay toa less desirable work station on December 9, reducing 436DECISIONS OF NATIONAL LABOR RELATIONS BOARDhis earnings thereafter, I find it necessary to order theRespondent to offer them full reinstatement, with com-pensation for lost pay (including wages and tips) result-ing from the discriminatory suspensions and transfer, andfor such lost pay and other benefits from date of dis-charge to date of proper offer of reinstatement, less netinterim earnings, in accordance with the formula setforth in F. W Woolworth Company, 90 NLRB 289 (1950),plus interest as computed in Isis Plumbing & Heating Co.,138 NLRB 716 (1962), and in Florida Steel Corporation,231 NLRB 651 (1977). Inasmuch as these discharges,which included the entire employee organizing commit-tee, are of such an egregious nature, particularly whenconsidered in the context of Respondent's other wide-spread misconduct, I conclude that Respondent has dem-onstrated a general disregard for the employees' funda-mental statutory rights and that a broad order requiringRespondent to cease and desist from infringing in anyother manner upon the rights guaranteed employees bySection 7 of the Act is required. See Hickmott Foods,Inc., 242 NLRB No. 177 (1979).I also find the following extraordinary remedies to benecessary. The notice to employees is required to besigned by Robert Thiele (the chief beneficiary of theLundy estate) and Edward Bryce (the restaurant man-ager), both of whom, at the top level of management,threatened in employee meetings to close the restaurantif the Union came in. The Respondent is required to mailthe notice to all employees, both those employed at thetime the notice is mailed and those employed during theperiod the unfair labor practices were committed. How-ever, because of the possible unduly harsh effect on theRespondent's business, I do not find it appropriate to in-clude the United Dairy remedy of requiring the Respon-dent to publish in the local newspapers of general circu-lation a copy of the notice "two times per week for aperiod of 4 weeks." Also, the Respondent is required, atthe Board's request, either to have Owner Thiele orManager Bryce read the notice to all employees (afford-ing a Board agent a reasonable opporutnity to be pre-sent) or at the Respondent's option to permit a Boardagent to read the notice to the employees.In addition the above remedies, which are calculatedto assist in dissipating the effects of the Respondent'sprior unlawful conduct, I find it necessary to order theRespondent to grant to the Union and its representatives,upon request: (1) reasonable access to its bulletin boardsand all places where notices to employees are customar-ily posted; (2) reasonable access to employees at the res-taurant in nonwork areas during employees' nonwork-time; and (3) notice of, and equal time and facilities forthe Union to respond to, any address made by Respon-dent to its employees on the question of union represen-tation. The Respondent is also ordered to afford theUnion the right to deliver a 30-minute speech to employ-ees on working time prior to any scheduled Board elec-tion in which the Union is a participant. These provi-sions shall apply for a period of 2 years from the date ofposting the notice provided by the Order herein, or untilthe Regional Director shall have issued an appropriatecertification following an election, whichever comesfirst. Finally, the Respondent is ordered to supply theUnion, upon request made within I year of the issuanceof the Order, the names and addresses of its current em-ployees.These additional remedies will tend to ensure that eachemployee is made individually aware of his statutoryrights and is assured by Respondent's highest rankingrepresentatives that those rights will be respected. By re-quiring that the Union be given access to the restaurantin nonwork areas during employees' nonwork time, em-ployees may have more assurance that the Respondentwill respect their Section 7 rights. The names and ad-dresses of current employees will afford the Union anopportunity to present its view to employees off compa-ny premises in an atmosphere relatively free of restraintand coercion and to new employees who have not had achance to formulate their desires with regard to repre-sentation, but who are nonetheless affected by the linger-ing effects of Respondent's violations.Upon the foregoing findings of fact, conclusions oflaw, and the entire record in this proceeding, and pursu-ant to Section 10(c) of the Act, I hereby issue the fol-lowing recommended:ORDER3The Respondent, F.W.I.L. Lundy Bros. Restaurant,Inc., Brooklyn, New York, its officers, agents, succes-sors, and assigns, shall:I. Cease and desist from:(a) Discharging, suspending, transferring to a less de-sirable work station, or otherwise discriminating againstany employee for supporting New York Hotel and MotelTrades Council, AFL-CIO, or any other union.(b) Threatening to close the restaurant if the Union isvoted in.(c) Holding up union organizers to ridicule and scornin front of other employees, or threatening to find a wayto discharge the organizers.(d) Telling employees not to discuss the Union duringnonworktime in nonwork areas on the premises of therestaurant.(e) Threatening to discharge employees for supportingthe Union.(f) Coercively interrogating any employee about unionsupport or union activities.(g) Creating the impression of surveillance of union ac-tivities and meetings.(h) Threatening reprisals or the loss of overtime,allowances, or other benefits if the Union comes in.(i) Circulating, or urging and soliciting employees tosign, a petition to have an employee discharged for en-gaging in union organizational efforts.(j) Distributing any coercive antiunion pamphlet, orpermitting such a pamphlet to be distributed duringworking time.(k) In any other manner interfering with, restraining,or coercing employees in the exercise of their right to3 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National l.abor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes. F.W.I.L. LUNDY BROS. RESTAURANT, INC.437self-organization, to form, join, or assist unions, to bar-gain collectively through representatives of their ownchoosing, and to engage in other concerted activities forthe purpose of collective bargaining or other mutaul aidor protection, or to refrain from any and all such activi-ties.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Offer Juan Diaz, Ernest Lawson, Herbert Lindsay,Cyril Murray, Daniel Rosenberg, Edward St. Vil, Ed-mundo Sanchez, and Derman Spence immediate and fullreinstatement to their former jobs or, if their jobs nolonger exist, to substantially equivalent positions, withoutprejudice to their seniority or other rights and privilegespreviously enjoyed, and make them whole for any loss ofpay or other benefits they may have suffered by reasonof the discrimination against them in the manner set forthin "The Remedy" section of this Decision.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords necessary to analyze the amount of backpay dueunder the terms of this Order.(c) Mail a copy of the attached notice marked "Ap-pendix"4to each employee at his or her home address,and post copies at its restaurant in Sheepshead Bay,Brooklyn, New York. Copies of the notice, in English,Spanish, and French, on forms provided by the RegionalDirector for Region 29, shall be personally signed byOwner Robert Thiele and Manager Edward Bryce.Copies of the notice shall be mailed by Respondent toeach and every employee working at the restaurant onthe date on which the notice is mailed, as well as to eachand every employee who worked at the restaurantduring the period of Respondent's unfair labor practices,and additional copies shall be posted by Respondent im-mediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by theRespondent to insure that said notices are not altered,defaced, or covered by any other material.(d) At such reasonable time after entry of this Order asthe Board may request, convene during working time,and by departments and shifts if necessary, all employeesat the restaurant and, at its option, either have the noticeread to the employees by Owner Thiele or ManagerBryce, or provide facilities and permit a Board agent toread the notice to the employees. In the event Respon-4 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals. the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National I abor Relations Board."dent chooses to have the notice read by the owner ormanager, the Board shall be afforded a reasonable oppor-tunity to provide for the attendance of a Board agent.(e) Upon request of the Union made within I year ofthe issuance of this Order, make available to the Unionwithout delay a list of the names and addresses of all em-ployees employed at the time of the request.(f) Immediately upon request of the Union, for aperiod of 2 years from the date on which the aforesaidnotice is posted, grant the Union and its representatives,for posting of union notices, reasonable access to the bul-letin boards and all places where notices to employeesare customarily posted in the restaurant.(g) Immediately upon request of the Union, for aperiod of 2 years from the date on which the notice isposted, permit a reasonable number of union representa-tives access for reasonable periods of time to nonworkareas, including but not limited to the upstairs diningroom, locker rooms, rest areas, and parking lots at therestaurant so that the Union may present its views onunionization to the employees, orally and in writing, insuch areas during breaks, mealtimes, or other nonworkperiods.(h) In the event that during a period of 2 years fromthe date on which the notice is posted a manager orother agent of Respondent convenes any group of em-ployees at the restaurant and addresses them on the ques-tion of union representation, give the Union reasonablenotice thereof and afford two union representatives areasonable opportunity to be present at the speech and,upon request, give one of them equal time and facilitiesto address the employees on the question of union repre-sentation.(i) In any election which the Board may schedule atthe restaurant within a period of 2 years from the dateon which the notice is posted, and in which the Union isa participant, afford, upon request by the Union, at leasttwo union representatives reasonable access to the plantand appropriate facilities to deliver a 30-minute speech toemployees on working time, the date thereof to be notmore than 10 working days, but not less than 48 hours,prior to any such election.5(j) Notify the Regional Director for Region 29, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and ithereby is, dismissed insofar as it alleges violations of theAct not specifically found.IT IS FURTHER ORDERED that Case 29-RC-4435 be,and it hereby is severed and transferred to the RegionalDirector for further processing." Subpars. (f), (g), (h), and (i) herein shall be applicable only so long asthe Regional Director has not issued an appropriate certification follo,-ing an election.